UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X)Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period Ended September 30, 2007 OR ()Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number Exact name of registrant as specified in its charter; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-14756 Ameren Corporation 43-1723446 (Missouri Corporation) 1901 Chouteau Avenue St. Louis, Missouri 63103 (314) 621-3222 1-2967 Union Electric Company 43-0559760 (Missouri Corporation) 1901 Chouteau Avenue St. Louis, Missouri 63103 (314) 621-3222 1-3672 Central Illinois Public Service Company 37-0211380 (Illinois Corporation) 607 East Adams Street Springfield, Illinois 62739 (888) 789-2477 333-56594 Ameren Energy Generating Company 37-1395586 (Illinois Corporation) 1901 Chouteau Avenue St. Louis, Missouri 63103 (314) 621-3222 2-95569 CILCORP Inc. 37-1169387 (Illinois Corporation) 300 Liberty Street Peoria, Illinois 61602 (309) 677-5271 1-2732 Central Illinois Light Company 37-0211050 (Illinois Corporation) 300 Liberty Street Peoria, Illinois 61602 (309) 677-5271 1-3004 Illinois Power Company 37-0344645 (Illinois Corporation) 370 South Main Street Decatur, Illinois 62523 (217) 424-6600 Indicate by check mark whether the registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) have been subject to such filing require­ments for the past 90 days.Yes(X) No() Indicate by check mark whether each registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definitions of accelerated filer and large accelerated filer in Rule 12b-2 of the Securities Exchange Act of 1934. Large Accelerated Filer Accelerated Filer Non-Accelerated Filer Ameren Corporation (X) () ( ) Union Electric Company () () (X) Central Illinois Public Service Company () () (X) Ameren Energy Generating Company () () (X) CILCORP Inc. () () (X) Central Illinois Light Company () () (X) Illinois Power Company () () (X) Indicate by check mark whether each registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Ameren Corporation Yes ( ) No (X) Union Electric Company Yes ( ) No (X) Central Illinois Public Service Company Yes ( ) No (X) Ameren Energy Generating Company Yes ( ) No (X) CILCORP Inc. Yes ( ) No (X) Central Illinois Light Company Yes ( ) No (X) Illinois Power Company Yes ( ) No (X) The number of shares outstanding of each registrant’s classes of common stock as of November 1, 2007, was as follows: Ameren Corporation Common stock, $.01 par value per share – 208,009,159 Union Electric Company Common stock, $5 par value per share, held by Ameren Corporation (parent company of the registrant) – 102,123,834 Central Illinois Public Service Company Common stock, no par value, held by Ameren Corporation (parent company of the registrant) – 25,452,373 Ameren Energy Generating Company Common stock, no par value, held by Ameren Energy Development Company (parent company of the registrant and indirect subsidiary of Ameren Corporation) – 2,000 CILCORP Inc. Common stock, no par value, held by Ameren Corporation (parent company of the registrant) – 1,000 Central Illinois Light Company Common stock, no par value, held by CILCORP Inc. (parent company of the registrant and subsidiary of Ameren Corporation) – 13,563,871 Illinois Power Company Common stock, no par value, held by Ameren Corporation (parent company of the registrant) – 23,000,000 OMISSION OF CERTAIN INFORMATION Ameren Energy Generating Company and CILCORP Inc. meet the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and are therefore filing this form with the reduced disclosure format allowed under that General Instruction. This combined Form 10-Q is separately filed by Ameren Corporation, Union Electric Company, Central Illinois Public Service Company, Ameren Energy Generating Company, CILCORP Inc., Central Illinois Light Company, and Illinois Power Company. Each registrant hereto is filing on its own behalf all of the information contained in this quarterly report that relates to such registrant. Each registrant hereto is not filing any information that does not relate to such registrant, and therefore makes no representation as to any such information. TABLE OF CONTENTS Page Glossary of Terms and Abbreviations 5 Forward-looking Statements 6 PART I Financial Information Item 1. Financial Statements (Unaudited) Ameren Corporation Consolidated Statement of Income 8 Consolidated Balance Sheet 9 Consolidated Statement of Cash Flows 10 Union Electric Company Consolidated Statement of Income 11 Consolidated Balance Sheet 12 Consolidated Statement of Cash Flows 13 Central Illinois Public Service Company Statement of Income 14 Balance Sheet 15 Statement of Cash Flows 16 Ameren Energy Generating Company Consolidated Statement of Income 17 Consolidated Balance Sheet 18 Consolidated Statement of Cash Flows 19 CILCORP Inc. Consolidated Statement of Income 20 Consolidated Balance Sheet 21 Consolidated Statement of Cash Flows 22 Central Illinois Light Company Consolidated Statement of Income 23 Consolidated Balance Sheet 24 Consolidated Statement of Cash Flows 25 Illinois Power Company Consolidated Statement of Income 26 Consolidated Balance Sheet 27 Consolidated Statement of Cash Flows 28 Combined Notes to Financial Statements 29 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 57 Item 3. Quantitative and Qualitative Disclosures About Market Risk 83 Item 4. Controls and Procedures 87 PART IIOther Information Item 1. Legal Proceedings 87 Item 1A.Risk Factors 88 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 91 Item 6. Exhibits 91 Signatures 93 This Form 10-Q contains “forward-looking” statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are all statements other than statements of historical fact, including those statements that are identified by the use of the words “anticipates,” “estimates,” “expects,” “intends,” “plans,” “predicts,” “projects,” and similar expressions. Forward-looking statements should be read with the cautionary statements and important factors included on page 6 of this Form 10-Q under the heading “Forward-looking Statements.” 4 GLOSSARY OF TERMS AND ABBREVIATIONS We use the words “our,” “we” or “us” with respect to certain information that relates to all Ameren Companies, as defined below. When appropriate, subsidiaries of Ameren are named specifically as we discuss their various business activities. AERG – AmerenEnergy Resources Generating Company, a CILCO subsidiary that operates a non-rate-regulated electric generation business in Illinois. AFS – Ameren Energy Fuels and Services Company, a Development Company subsidiary that procures fuel and natural gas and manages the related risks for the Ameren Companies. Ameren – Ameren Corporation and its subsidiaries on a consolidated basis. In references to financing activities, acquisition activities, or liquidity arrangements, Ameren is defined as Ameren Corporation, the parent. Ameren Companies – The individual registrants within the Ameren consolidated group. Ameren Energy – Ameren Energy, Inc., an Ameren Corporation subsidiary that is a power marketing and risk management agent for UE. Ameren Illinois Utilities– CIPS, IP and the rate-regulated electric and gas utility operations of CILCO. Ameren Services –Ameren Services Company, an Ameren Corporation subsidiary that provides support services to Ameren and its subsidiaries. ARO– Asset retirement obligations. Baseload – The minimum amount of electric power delivered or required over a given period of time at a steady rate. Capacity factor– A percentage measure that indicates how much of an electric power generating unit’s capacity was used during a specific period. CILCO – Central Illinois Light Company, a CILCORP subsidiary that operates a rate-regulated electric and natural gas transmission and distribution business and a non-rate-regulated electric generation business through AERG, all in Illinois, as AmerenCILCO. CILCO owns all of the common stock of AERG. CILCORP – CILCORP Inc., an Ameren Corporation subsidiary that operates as a holding company for CILCO and various non-rate-regulated subsidiaries. CIPS – Central Illinois Public Service Company, an Ameren Corporation subsidiary that operates a rate-regulated electric and natural gas transmission and distribution business in Illinois as AmerenCIPS. CIPSCO –CIPSCO Inc., the former parent of CIPS. CT – Combustion turbine electric generation equipment used primarily for peaking capacity. CUB – Citizens Utility Board. Development Company – Ameren Energy Development Company, which is a Resources Company subsidiary, and parent of Genco, Marketing Company and AFS. DOE – Department of Energy, a U.S. government agency. DRPlus – Ameren Corporation’s dividend reinvestment and direct stock purchase plan. Dynegy – Dynegy Inc. EEI – Electric Energy, Inc., an 80%-owned Ameren Corporation subsidiary (40% owned by UE and 40% owned by Development Company) that operates non-rate-regulated electric generation facilities and FERC-regulated transmission facilities in Illinois. The remaining 20% is owned by Kentucky Utilities Company. ELPC – Environmental Law and Policy Center. EPA – Environmental Protection Agency, a U.S. government agency. Exchange Act – Securities Exchange Act of 1934, as amended. FASB – Financial Accounting Standards Board, a rulemaking organization that establishes financial accounting and reporting standards in the United States. FERC – The Federal Energy Regulatory Commission, a U.S. government agency. FIN – FASB Interpretation. A FIN statement is an explanation intended to clarify accounting pronouncements previously issued by the FASB. Fitch – Fitch Ratings, a credit rating agency. Form 10-K –The combined Annual Report on Form 10-K for the year ended December 31, 2006, filed by the Ameren Companies with the SEC. FSP– FASB Staff Position, which provides application guidance on FASB literature. GAAP – Generally accepted accounting principles in the United States of America. Genco – Ameren Energy Generating Company, a Development Company subsidiary that operates a non-rate-regulated electric generation business in Illinois and Missouri. Gigawatthour – One thousand megawatthours. Heating degree-days – The summation of negative differences between the mean daily temperature and a 65- degree Fahrenheit base. This statistic is useful as an indicator of demand for electricity and natural gas for winter space heating for residential and commercial customers. ICC – Illinois Commerce Commission, a state agency that regulates the Illinois utility businesses and the rate-regulated operations of CIPS, CILCO and IP. Illinois Customer Choice Law – Illinois Electric Service Customer Choice and Rate Relief Law of 1997, which provided for electric utility restructuring and introduced competition into the retail supply of electric energy in Illinois. Illinois EPA– Illinois Environmental Protection Agency, a state government agency. Illinois Regulated – A financial reporting segment consisting of the regulated electric and gas transmission and distribution businesses of CIPS, CILCO and IP. IP –Illinois Power Company, an Ameren Corporation subsidiary. IP operates a rate-regulated electric and natural 5 gas transmission and distribution business in Illinois as AmerenIP. IPA– Illinois Power Agency, a state government agency that has broad authority to assist in the procurement of electric power for residential and nonresidential customers beginning in June 2009. IP LLC– Illinois Power Securitization Limited Liability Company, which is a special-purpose Delaware limited-liability company. Under FIN 46R, Consolidation of Variable-interest Entities, IP LLC was no longer consolidated within IP’s financial statements as of December 31, 2003. IP SPT– Illinois Power Special Purpose Trust, which was created as a subsidiary of IP LLC to issue TFNs as allowed under the Illinois Customer Choice Law. Pursuant to FIN 46R, IP SPT is a variable-interest entity, as the equity investment is not sufficient to permit IP SPT to finance its activities without additional subordinated debt. JDA – The joint dispatch agreement among UE, CIPS, and Genco under which UE and Genco jointly dispatched electric generation prior to its termination on December 31, 2006. Kilowatthour–A measure of electricity consumption equivalent to the use of 1,000 watts of power over a period of one hour. Marketing Company –Ameren Energy Marketing Company, a Development Company subsidiary that markets power for Genco, AERG and EEI. Medina Valley– AmerenEnergyMedina Valley Cogen (No. 4) LLC and its subsidiaries, all Development Company subsidiaries, which indirectly own a 40-megawatt gas-fired electric generation plant. Megawatthour – One thousand kilowatthours. MGP –Manufactured gas plant. MISO –Midwest Independent Transmission System Operator, Inc. MISO Day Two Energy Market –A market that uses market-based pricing, incorporating transmission congestion and line losses, to compensate market participants for power. Missouri Regulated – A financial reporting segment consisting of all the operations of UE’s business, except for UE’s 40% interest in EEI and other non-rate-regulated activities. Money pool –Borrowing agreements among Ameren and its subsidiaries to coordinate and provide for certain short-term cash and working capital requirements. Separate money pools are maintained for rate-regulated and non-rate-regulated businesses. These are referred to as the utility money pool and the non-state-regulated subsidiary money pool, respectively. Moody’s –Moody’s Investors Service Inc., a credit rating agency. MoPSC – Missouri Public Service Commission, a state agency that regulates the Missouri utility business and operations of UE. Non-rate-regulated Generation – A financial reporting segment consisting of the operations or activities of Genco, CILCORP holding company, AERG, EEI and Marketing Company. NOx–Nitrogen oxide. NRC – Nuclear Regulatory Commission, a U.S. government agency. NYMEX – New York Mercantile Exchange. OCI –Other comprehensive income (loss) as defined by GAAP. Off-system– Revenues from non-native load sales. PGA – Purchased Gas Adjustment tariffs, which allow the passing through of the actual cost of natural gas to utility customers. PUHCA 1935 – The Public Utility Holding Company Act of 1935, which was repealed effective February 8, 2006, by the Energy Policy Act of 2005 that was enacted on August 8, 2005. PUHCA 2005– The Public Utility Holding Company Act of 2005, enacted as part of the Energy Policy Act of 2005, effective February 8, 2006. Resources Company – Ameren Energy Resources Company, an Ameren Corporation subsidiary that consists of non-rate-regulated operations, including Development Company, Genco, Marketing Company, AFS, and Medina Valley. S&P – Standard & Poor’s Ratings Services, a credit rating agency that is a division of The McGraw-Hill Companies, Inc. SEC – Securities and Exchange Commission, a U.S. government agency. SFAS –Statement of Financial Accounting Standards, the accounting and financial reporting rules issued by the FASB. SO2 –Sulfur dioxide. TFN– Transitional Funding Trust Notes issued by IP SPT as allowed under the Illinois Customer Choice Law. IP must designate a portion of cash received from customer billings to pay the TFNs. The proceeds received by IP are remitted to IP SPT. The proceeds are restricted for the sole purpose of making payments of principal and interest on, and paying other fees and expenses related to, the TFNs. Since the application of FIN 46R, IP does not consolidate IP SPT. Therefore, the obligation to IP SPT appears on IP’s balance sheet. TVA– Tennessee Valley Authority, a public power authority. UE –Union Electric Company, an Ameren Corporation subsidiary that operates a rate-regulated electric generation, transmission and distribution business, and a rate-regulated natural gas transmission and distribution business in Missouri as AmerenUE. FORWARD-LOOKING STATEMENTS Statements in this report not based on historical facts are considered “forward-looking” and, accordingly, involve risks and uncertainties that could cause actual results to differ materially from those discussed. Although such forward-looking statements have been made in good faith and are 6 based on reasonable assumptions, there is no assurance that the expected results will be achieved. These statements include (without limitation) statements as to future expectations, beliefs, plans, strategies, objectives, events, conditions, and financial performance. In connection with the “safe harbor” provi­sions of the Private Securities Litigation Reform Act of 1995, we are providing this cautionary statement to identify important factors that could cause actual results to differ materially from those anticipated. The following factors, in addition to those discussed under Risk Factors and elsewhere in this report and in our other filings with the SEC, could cause actual results to differ materially from management expectations suggested in such forward-lookingstatements: · regulatory or legislative actions, including changes in regulatory policies and ratemaking determinations, such as the outcome of pending CIPS, CILCO and IP rate proceedings or future legislative actions that seek to limit rate increases; · uncertainty as to the effect of implementation of the Illinois electric settlement agreement on Ameren, the Ameren Illinois Utilities, Genco and AERG, including implementation of the new power procurement process in Illinois for 2008 and 2009; · changes in laws and other governmental actions, including monetary and fiscal policies; · the effects of increased competition in the future due to, among other things, deregulation of certain aspects of our business at both the state and federal levels, and the implementation of deregulation, such as occurred when the electric rate freeze and power supply contracts expired in Illinois at the end of 2006; · the effects of participation in the MISO; · the availability of fuel such as coal, natural gas, and enriched uranium used to produce electricity; the availability of purchased power and natural gas for distribution; and the level and volatility of future market prices for such commodities, including the ability to recover the costs for such commodities; · the effectiveness of our risk management strategies and the use of financial and derivative instruments; · prices for power in the Midwest; · business and economic conditions, including their impact on interest rates; · disruptions of the capital markets or other events that make the Ameren Companies’ access to necessary capital more difficult or costly; · the impact of the adoption of new accounting standards and the application of appropriate technical accounting rules and guidance; · actions of credit rating agencies and the effects of such actions; · weather conditions and other natural phenomena; · the impact of system outages caused by severe weather conditions or other events; · generation plant construction, installation and performance, including costs associated with UE’s Taum Sauk pumped-storage hydroelectric plant incident and the plant’s future operation; · recoverability through insurance of costs associated with UE’s Taum Sauk pumped-storage hydroelectric plant incident; · operation of UE’s nuclear power facility, including planned and unplanned outages, and decommissioning costs; · the effects of strategic initiatives, including acquisitions and divestitures; · the impact of current environmental regulations on utilities and power generating companies and the expectation that more stringent requirements, including those related to greenhouse gases, will be introduced over time, which could have a negative financial effect; · labor disputes, future wage and employee benefits costs, including changes in discount rates and returns on benefit plan assets; · the inability of our counterparties and affiliates to meet their obligations with respect to contracts and financial instruments; · the cost and availability of transmission capacity for the energy generated by the Ameren Companies’ facilities or required to satisfy energy sales made by the Ameren Companies; · legal and administrative proceedings; and · acts of sabotage, war, terrorism or intentionally disruptive acts. Given these uncertainties, undue reliance should not be placed on these forward-looking statements. Except to the extent required by the federal securities laws, we undertake no obligation to update or revise publicly any forward-looking statements to reflect new information or future events. 7 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. AMEREN CORPORATION CONSOLIDATED STATEMENT OF INCOME (Unaudited) (In millions, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Operating Revenues: Electric $ 1,872 $ 1,767 $ 4,844 $ 4,356 Gas 125 143 895 904 Total operating revenues 1,997 1,910 5,739 5,260 Operating Expenses: Fuel 338 277 864 776 Purchased power 419 346 1,106 896 Gas purchased for resale 68 84 622 641 Other operations and maintenance 427 395 1,249 1,141 Depreciation and amortization 169 162 514 485 Taxes other than income taxes 97 99 295 302 Total operating expenses 1,518 1,363 4,650 4,241 Operating Income 479 547 1,089 1,019 Other Income and Expenses: Miscellaneous income 20 12 54 29 Miscellaneous expense (6 ) (3 ) (10 ) (4 ) Total other income 14 9 44 25 Interest Charges 110 89 316 254 Income Before Income Taxes, Minority Interest and Preferred Dividends of Subsidiaries 383 467 817 790 Income Taxes 130 161 279 273 Income Before Minority Interest and Preferred Dividends of Subsidiaries 253 306 538 517 Minority Interest and Preferred Dividends of Subsidiaries 9 13 28 31 Net Income $ 244 $ 293 $ 510 $ 486 Earnings per Common Share – Basic and Diluted $ 1.18 $ 1.42 $ 2.46 $ 2.37 Dividends per Common Share $ 0.635 $ 0.635 $ 1.905 $ 1.905 Average Common Shares Outstanding 207.6 205.9 207.1 205.4 The accompanying notes are an integral part of these consolidated financial statements. 8 AMEREN CORPORATION CONSOLIDATED BALANCE SHEET (Unaudited) (In millions, except per share amounts) September 30, December 31, 2007 2006 ASSETS Current Assets: Cash and cash equivalents $ 170 $ 137 Accounts receivable – trade (less allowance for doubtful accounts of $26 and $11, respectively) 691 418 Unbilled revenue 263 309 Miscellaneous accounts and notes receivable 258 160 Materials and supplies 757 647 Other current assets 202 203 Total current assets 2,341 1,874 Property and Plant, Net 14,729 14,286 Investments and Other Assets: Nuclear decommissioning trust fund 301 285 Goodwill 831 831 Intangible assets 197 217 Other assets 683 654 Regulatory assets 1,323 1,431 Total investments and other assets 3,335 3,418 TOTAL ASSETS $ 20,405 $ 19,578 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt $ 203 $ 456 Short-term debt 1,202 612 Accounts and wages payable 415 671 Taxes accrued 136 58 Other current liabilities 548 406 Total current liabilities 2,504 2,203 Long-term Debt, Net 5,486 5,285 Preferred Stock of Subsidiary Subject to Mandatory Redemption 16 17 Deferred Credits and Other Liabilities: Accumulated deferred income taxes, net 2,055 2,144 Accumulated deferred investment tax credits 111 118 Regulatory liabilities 1,241 1,234 Asset retirement obligations 571 549 Accrued pension and other postretirement benefits 1,058 1,065 Other deferred credits and liabilities 392 169 Total deferred credits and other liabilities 5,428 5,279 Preferred Stock of Subsidiaries Not Subject to Mandatory Redemption 195 195 Minority Interest in Consolidated Subsidiaries 20 16 Commitments and Contingencies (Notes 2, 8, and 9) Stockholders' Equity: Common stock, $.01 par value, 400.0 shares authorized – shares outstanding of 208.0 and 206.6, respectively 2 2 Other paid-in capital, principally premium on common stock 4,579 4,495 Retained earnings 2,134 2,024 Accumulated other comprehensive income 41 62 Total stockholders’ equity 6,756 6,583 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 20,405 $ 19,578 The accompanying notes are an integral part of these consolidated financial statements. 9 AMEREN CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) (In millions) Nine Months Ended September 30, 2007 2006 Cash Flows From Operating Activities: Net income $ 510 $ 486 Adjustments to reconcile net income to net cash provided by operating activities: Gain on sales of emission allowances (7 ) (25 ) Depreciation and amortization 537 507 Amortization of nuclear fuel 26 26 Amortization of debt issuance costs and premium/discounts 14 12 Deferred income taxes and investment tax credits, net 18 7 Loss on sale of noncore properties - 4 Minority interest 20 23 Other 10 17 Changes in assets and liabilities: Receivables (320 ) 157 Materials and supplies (110 ) (136 ) Accounts and wages payable (113 ) (260 ) Taxes accrued 75 148 Assets, other (20 ) (87 ) Liabilities, other 193 101 Pension and other postretirement benefit obligations 87 89 Net cash provided by operating activities 920 1,069 Cash Flows From Investing Activities: Capital expenditures (1,035 ) (693 ) CT acquisitions - (292 ) Nuclear fuel expenditures (39 ) (37 ) Proceeds from sale of noncore properties - 11 Purchases of securities – nuclear decommissioning trust fund (110 ) (78 ) Sales of securities – nuclear decommissioning trust fund 98 68 Purchases of emission allowances (12 ) (38 ) Sales of emission allowances 5 12 Other - 3 Net cash used in investing activities (1,093 ) (1,044 ) Cash Flows From Financing Activities: Dividends on common stock (395 ) (391 ) Capital issuance costs (3 ) (4 ) Short-term debt, net 590 158 Dividends paid to minority interest (16 ) (21 ) Redemptions, repurchases, and maturities: Long-term debt (465 ) (138 ) Preferred stock (1 ) (1 ) Issuances: Common stock 71 78 Long-term debt 425 232 Net cash provided by (used in) financing activities 206 (87 ) Net change in cash and cash equivalents 33 (62 ) Cash and cash equivalents at beginning of year 137 96 Cash and cash equivalents at end of period $ 170 $ 34 The accompanying notes are an integral part of these consolidated financial statements. 10 UNION ELECTRIC COMPANY CONSOLIDATED STATEMENT OF INCOME (Unaudited) (In millions) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Operating Revenues: Electric - excluding off-system $ 835 $ 746 $ 1,865 $ 1,759 Electric - off-system 92 90 303 331 Gas 18 20 123 111 Other - 1 1 2 Total operating revenues 945 857 2,292 2,203 Operating Expenses: Fuel 179 150 447 399 Purchased power 71 64 140 199 Gas purchased for resale 9 10 73 66 Other operations and maintenance 218 214 667 581 Depreciation and amortization 81 82 252 243 Taxes other than income taxes 70 66 187 184 Total operating expenses 628 586 1,766 1,672 Operating Income 317 271 526 531 Other Income and Expenses: Miscellaneous income 9 9 28 22 Miscellaneous expense (5 ) (3 ) (9 ) (7 ) Total other income 4 6 19 15 Interest Charges 49 42 146 123 Income Before Income Taxes and Equity in Income of Unconsolidated Investment 272 235 399 423 Income Taxes 93 92 132 161 Income Before Equity in Income of Unconsolidated Investment 179 143 267 262 Equity in Income of Unconsolidated Investment, Net of Taxes 14 23 40 47 Net Income 193 166 307 309 Preferred Stock Dividends 1 1 4 4 Net Income Available to Common Stockholder $ 192 $ 165 $ 303 $ 305 The accompanying notes as they relate to UE are an integral part of these consolidated financial statements. 11 UNION ELECTRIC COMPANY CONSOLIDATED BALANCE SHEET (Unaudited) (In millions, except per share amounts) September 30, December 31, 2007 2006 ASSETS Current Assets: Cash and cash equivalents $ - $ 1 Accounts receivable – trade (less allowance for doubtful accounts of $6 and $6, respectively) 242 145 Unbilled revenue 127 120 Miscellaneous accounts and notes receivable 207 128 Advances to money pool 13 18 Accounts receivable – affiliates 32 33 Materials and supplies 285 236 Other current assets 58 45 Total current assets 964 726 Property and Plant, Net 8,078 7,882 Investments and Other Assets: Nuclear decommissioning trust fund 301 285 Intangible assets 60 58 Other assets 476 526 Regulatory assets 784 810 Total investments and other assets 1,621 1,679 TOTAL ASSETS $ 10,663 $ 10,287 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt $ 152 $ 5 Short-term debt 92 234 Intercompany note payable – Ameren 57 77 Accounts and wages payable 172 313 Accounts payable – affiliates 143 185 Taxes accrued 206 66 Other current liabilities 226 191 Total current liabilities 1,048 1,071 Long-term Debt, Net 3,212 2,934 Deferred Credits and Other Liabilities: Accumulated deferred income taxes, net 1,279 1,293 Accumulated deferred investment tax credits 86 89 Regulatory liabilities 850 827 Asset retirement obligations 511 491 Accrued pension and other postretirement benefits 375 374 Other deferred credits and liabilities 83 55 Total deferred credits and other liabilities 3,184 3,129 Commitments and Contingencies (Notes 2, 8 and 9) Stockholders' Equity: Common stock, $5 par value, 150.0 shares authorized – 102.1 shares outstanding 511 511 Preferred stock not subject to mandatory redemption 113 113 Other paid-in capital, principally premium on common stock 744 739 Retained earnings 1,843 1,783 Accumulated other comprehensive income 8 7 Total stockholders' equity 3,219 3,153 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 10,663 $ 10,287 The accompanying notes as they relate to UE are an integral part of these consolidated financial statements. 12 UNION ELECTRIC COMPANY CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) (In millions) Nine Months Ended September 30, 2007 2006 Cash Flows From Operating Activities: Net income $ 307 $ 309 Adjustments to reconcile net income to net cash provided by operating activities: Gain on sales of emission allowances (5 ) (2 ) Depreciation and amortization 252 243 Amortization of nuclear fuel 26 26 Amortization of debt issuance costs and premium/discounts 4 4 Deferred income taxes and investment tax credits, net 19 (10 ) Other 1 - Changes in assets and liabilities: Receivables (182 ) (34 ) Materials and supplies (49 ) (35 ) Accounts and wages payable (97 ) (110 ) Taxes accrued 140 174 Assets, other 60 (42 ) Liabilities, other 16 62 Pension and other postretirement obligations 27 35 Net cash provided by operating activities 519 620 Cash Flows From Investing Activities: Capital expenditures (493 ) (341 ) CT acquisitions - (292 ) Nuclear fuel expenditures (39 ) (37 ) Changes in money pool advances 5 - Proceeds from intercompany note receivable – CIPS - 67 Purchases of securities – nuclear decommissioning trust fund (110 ) (78 ) Sales of securities – nuclear decommissioning trust fund 98 68 Sales of emission allowances 4 2 Net cash used in investing activities (535 ) (611 ) Cash Flows From Financing Activities: Dividends on common stock (246 ) (154 ) Dividends on preferred stock (4 ) (4 ) Capital issuance costs (3 ) - Short-term debt, net (142 ) 128 Intercompany note payable – Ameren, net (20 ) - Issuances of long-term debt 425 - Capital contribution from parent 5 3 Net cash provided by (used in) financing activities 15 (27 ) Net change in cash and cash equivalents (1 ) (18 ) Cash and cash equivalents at beginning of year 1 20 Cash and cash equivalents at end of period $ - $ 2 The accompanying notes as they relate to UE are an integral part of these consolidated financial statements. 13 CENTRAL ILLINOIS PUBLIC SERVICE COMPANY STATEMENT OF INCOME (Unaudited) (In millions) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Operating Revenues: Electric $ 201 $ 228 $ 605 $ 569 Gas 22 23 159 150 Other 1 3 3 4 Total operating revenues 224 254 767 723 Operating Expenses: Purchased power 142 125 416 355 Gas purchased for resale 12 11 107 99 Other operations and maintenance 40 41 124 117 Depreciation and amortization 16 16 49 47 Taxes other than income taxes 6 9 24 30 Total operating expenses 216 202 720 648 Operating Income 8 52 47 75 Other Income and Expenses: Miscellaneous income 5 4 13 13 Miscellaneous expense (1 ) - (2 ) (1 ) Total other income 4 4 11 12 Interest Charges 10 8 28 23 Income Before Income Taxes 2 48 30 64 Income Taxes 1 19 11 21 Net Income 1 29 19 43 Preferred Stock Dividends 1 1 2 2 Net Income Available to Common Stockholder $ - $ 28 $ 17 $ 41 The accompanying notes as they relate to CIPSare an integral part of thesefinancial statements. 14 CENTRAL ILLINOIS PUBLIC SERVICE COMPANY BALANCE SHEET (Unaudited) (In millions) September 30, December 31, 2007 2006 ASSETS Current Assets: Cash and cash equivalents $ 1 $ 6 Accounts receivable – trade (less allowance for doubtful accounts of $6 and $2, respectively) 66 55 Unbilled revenue 36 43 Accounts receivable – affiliates 50 10 Current portion of intercompany note receivable – Genco 39 37 Current portion of intercompany tax receivable – Genco 9 9 Advances to money pool 95 1 Materials and supplies 78 71 Other current assets 53 46 Total current assets 427 278 Property and Plant, Net 1,167 1,155 Investments and Other Assets: Intercompany note receivable – Genco 87 126 Intercompany tax receivable – Genco 107 115 Other assets 32 27 Regulatory assets 132 146 Total investments and other assets 358 414 TOTAL ASSETS $ 1,952 $ 1,847 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Short-term debt $ 135 $ 35 Accounts and wages payable 36 36 Accounts payable – affiliates 51 81 Taxes accrued 4 10 Other current liabilities 71 36 Total current liabilities 297 198 Long-term Debt, Net 471 471 Deferred Credits and Other Liabilities: Accumulated deferred income taxes and investment tax credits, net 274 297 Regulatory liabilities 229 224 Accrued pension and other postretirement benefits 83 90 Other deferred credits and liabilities 38 24 Total deferred credits and other liabilities 624 635 Commitments and Contingencies (Notes 2 and 8) Stockholders' Equity: Common stock, no par value, 45.0 shares authorized – 25.5 shares outstanding - - Other paid-in capital 191 190 Preferred stock not subject to mandatory redemption 50 50 Retained earnings 319 302 Accumulated other comprehensive income - 1 Total stockholders' equity 560 543 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 1,952 $ 1,847 The accompanying notes as they relate to CIPS are an integral part of thesefinancial statements. 15 CENTRAL ILLINOIS PUBLIC SERVICE COMPANY STATEMENT OF CASH FLOWS (Unaudited) (In millions) Nine Months Ended September 30, 2007 2006 Cash Flows From Operating Activities: Net income $ 19 $ 43 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 49 47 Amortization of debt issuance costs and premium/discounts 1 1 Deferred income taxes and investment tax credits, net (13 ) (27 ) Other - 1 Changes in assets and liabilities: Receivables (36 ) 60 Materials and supplies (7 ) (7 ) Accounts and wages payable (27 ) (5 ) Taxes accrued (6 ) 8 Assets, other (8 ) - Liabilities, other 34 - Pension and other postretirement obligations 5 6 Net cash provided by operating activities 11 127 Cash Flows From Investing Activities: Capital expenditures (58 ) (63 ) Proceeds from intercompany note receivable – Genco 37 34 Changes in money pool advances (94 ) (18 ) Net cash used in investing activities (115 ) (47 ) Cash Flows From Financing Activities: Dividends on common stock - (50 ) Dividends on preferred stock (2 ) (2 ) Capital issuance costs - (1 ) Short-term debt, net 100 - Changes in money pool borrowings - (2 ) Redemptions, repurchases, and maturities: Long-term debt - (20 ) Intercompany note payable – UE - (67 ) Issuances of long-term debt - 61 Capital contribution from parent 1 1 Net cash provided by (used in) financing activities 99 (80 ) Net change in cash and cash equivalents (5 ) - Cash and cash equivalents at beginning of year 6 - Cash and cash equivalents at end of period $ 1 $ - The accompanying notes as they relate to CIPS are an integral part of thesefinancial statements. 16 AMEREN ENERGY GENERATING COMPANY CONSOLIDATED STATEMENT OF INCOME (Unaudited) (In millions) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Operating Revenues $ 221 $ 259 $ 649 $ 744 Operating Expenses: Fuel 102 86 257 216 Purchased power 1 84 23 269 Other operations and maintenance 39 34 122 113 Depreciation and amortization 18 18 54 53 Taxes other than income taxes 5 3 15 14 Total operating expenses 165 225 471 665 Operating Income 56 34 178 79 Miscellaneous Income - - 1 - Interest Charges 15 15 43 45 Income Before Income Taxes 41 19 136 34 Income Taxes 16 - 52 7 Net Income $ 25 $ 19 $ 84 $ 27 The accompanying notes as they relate to Genco are an integral part of theseconsolidated financial statements. 17 AMEREN ENERGY GENERATING COMPANY CONSOLIDATED BALANCE SHEET (Unaudited) (In millions, except shares) September 30, December 31, 2007 2006 ASSETS Current Assets: Cash and cash equivalents $ 2 $ 1 Accounts receivable – affiliates 114 96 Accounts receivable – trade 15 19 Materials and supplies 97 96 Other current assets 17 5 Total current assets 245 217 Property and Plant, Net 1,594 1,539 Intangible Assets 57 74 Other Assets 18 20 TOTAL ASSETS $ 1,914 $ 1,850 LIABILITIES AND STOCKHOLDER'S EQUITY Current Liabilities: Short-term debt $ 75 $ - Current portion of intercompany note payable – CIPS 39 37 Borrowings from money pool 108 123 Accounts and wages payable 36 52 Accounts payable – affiliates 49 66 Current portion of intercompany tax payable – CIPS 9 9 Taxes accrued 15 22 Other current liabilities 31 22 Total current liabilities 362 331 Long-term Debt, Net 474 474 Intercompany Note Payable – CIPS 87 126 Deferred Credits and Other Liabilities: Accumulated deferred income taxes, net 153 165 Accumulated deferred investment tax credits 8 9 Intercompany tax payable – CIPS 107 115 Asset retirement obligations 31 31 Accrued pension and other postretirement benefits 41 34 Other deferred credits and liabilities 45 2 Total deferred credits and other liabilities 385 356 Commitments and Contingencies (Notes 2 and 8) Stockholder's Equity: Common stock, no par value, 10,000 shares authorized – 2,000 shares outstanding - - Other paid-in capital 503 428 Retained earnings 127 156 Accumulated other comprehensive loss (24 ) (21 ) Total stockholder's equity 606 563 TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ 1,914 $ 1,850 The accompanying notes as they relate to Genco are an integral part of theseconsolidated financial statements. 18 AMEREN ENERGY GENERATING COMPANY CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) (In millions) Nine Months Ended September 30, 2007 2006 Cash Flows From Operating Activities: Net income $ 84 $ 27 Adjustments to reconcile net income to net cash provided by operating activities: Gain on sales of emission allowances (1 ) (1 ) Depreciation and amortization 79 78 Deferred income taxes and investment tax credits, net 28 7 Other (1 ) 1 Changes in assets and liabilities: Receivables (14 ) (30 ) Materials and supplies (1 ) (30 ) Accounts and wages payable (12 ) 16 Taxes accrued, net (7 ) (9 ) Assets, other (12 ) (16 ) Liabilities, other 5 2 Pension and other postretirement obligations 5 4 Net cash provided by operating activities 153 49 Cash Flows From Investing Activities: Capital expenditures (131 ) (58 ) Purchases of emission allowances (7 ) (26 ) Sales of emission allowances 1 1 Net cash used in investing activities (137 ) (83 ) Cash Flows From Financing Activities: Dividends on common stock (113 ) (93 ) Short-term debt, net 75 - Changes in money pool borrowings (15 ) 13 Intercompany notes payable – CIPS (37 ) (34 ) Capital contribution from parent 75 150 Net cash provided by (used in) financing activities (15 ) 36 Net change in cash and cash equivalents 1 2 Cash and cash equivalents at beginning of year 1 - Cash and cash equivalents at end of period $ 2 $ 2 The accompanying notes as they relate to Genco are an integral part of these consolidated financial statements. 19 CILCORP INC. CONSOLIDATED STATEMENT OF INCOME (Unaudited) (In millions) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Operating Revenues: Electric $ 170 $ 119 $ 507 $ 309 Gas 36 38 231 236 Other - 1 1 1 Total operating revenues 206 158 739 546 Operating Expenses: Fuel 21 26 58 79 Purchased power 74 17 206 25 Gas purchased for resale 21 24 166 175 Other operations and maintenance 48 41 135 134 Depreciation and amortization 20 18 58 55 Taxes other than income taxes 3 5 17 18 Total operating expenses 187 131 640 486 Operating Income 19 27 99 60 Other Income and Expenses: Miscellaneous income 2 - 4 1 Miscellaneous expense (2 ) (2 ) (5 ) (4 ) Total other expenses - (2 ) (1 ) (3 ) Interest Charges 17 13 46 38 Income Before Income Taxes and Preferred Dividends of Subsidiaries 2 12 52 19 Income Taxes (Benefit) 1 (1 ) 17 (4 ) Income Before Preferred Dividends of Subsidiaries 1 13 35 23 Preferred Dividends of Subsidiaries - - 1 1 Net Income $ 1 $ 13 $ 34 $ 22 The accompanying notes as they relate to CILCORP are an integral part of these consolidated financial statements. 20 CILCORP INC. CONSOLIDATED BALANCE SHEET (Unaudited) (In millions, except shares) September 30, December 31, 2007 2006 ASSETS Current Assets: Cash and cash equivalents $ 84 $ 4 Accounts receivable – trade (less allowance for doubtful accounts of $3 and $1, respectively) 51 47 Unbilled revenue 29 45 Accounts receivable – affiliates 66 10 Advances to money pool - 42 Materials and supplies 111 93 Other current assets 50 42 Total current assets 391 283 Property and Plant, Net 1,401 1,277 Investments and Other Assets: Goodwill 542 542 Intangible assets 42 48 Other assets 22 16 Regulatory assets 55 75 Total investments and other assets 661 681 TOTAL ASSETS $ 2,453 $ 2,241 LIABILITIES AND STOCKHOLDER'S EQUITY Current Liabilities: Current maturities of long-term debt $ - $ 50 Short-term debt 540 215 Intercompany note payable – Ameren - 73 Accounts and wages payable 31 54 Accounts payable – affiliates 44 60 Taxes accrued 2 3 Other current liabilities 80 58 Total current liabilities 697 513 Long-term Debt, Net 538 542 Preferred Stock of Subsidiary Subject to Mandatory Redemption 16 17 Deferred Credits and Other Liabilities: Accumulated deferred income taxes, net 189 201 Accumulated deferred investment tax credits 6 7 Regulatory liabilities 74 73 Accrued pension and other postretirement benefits 154 171 Other deferred credits and liabilities 57 27 Total deferred credits and other liabilities 480 479 Preferred Stock of Subsidiary Not Subject to Mandatory Redemption 19 19 Commitments and Contingencies (Notes 2 and 8) Stockholder's Equity: Common stock, no par value, 10,000 shares authorized – 1,000 shares outstanding - - Other paid-in capital 627 627 Retained earnings 45 11 Accumulated other comprehensive income 31 33 Total stockholder's equity 703 671 TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ 2,453 $ 2,241 The accompanying notes as they relate to CILCORP are an integral part of these consolidated financial statements. 21 CILCORP INC. CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) (In millions) Nine Months Ended September 30, 2007 2006 Cash Flows From Operating Activities: Net income $ 34 $ 22 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 60 74 Amortization of debt issuance costs and premium/discounts 1 - Deferred income taxes and investment tax credits 2 8 Loss on sale of noncore properties - 4 Other - 1 Changes in assets and liabilities: Receivables (38 ) 49 Materials and supplies (18 ) (22 ) Accounts and wages payable (29 ) (47 ) Taxes accrued (3 ) (9 ) Assets, other (16 ) 24 Liabilities, other 22 (4 ) Pension and postretirement benefit obligations 5 4 Net cash provided by operating activities 20 104 Cash Flows From Investing Activities: Capital expenditures (183 ) (75 ) Proceeds from note receivable – Resources Company - 42 Proceeds from sale of noncore properties - 11 Changes in money pool advances 42 - Purchases of emission allowances - (12 ) Sales of emission allowances - 1 Net cash used in investing activities (141 ) (33 ) Cash Flows From Financing Activities: Dividends on common stock - (50 ) Capital issuance costs - (2 ) Short-term debt, net 325 - Changes in money pool borrowings - (92 ) Intercompany note payable – Ameren, net (73 ) (30 ) Borrowings from credit facility - 40 Redemptions, repurchases, and maturities: Long-term debt (50 ) (32 ) Preferred stock (1 ) (1 ) Issuances of long-term debt - 96 Net cash provided by (used in) financing activities 201 (71 ) Net change in cash and cash equivalents 80 - Cash and cash equivalents at beginning of year 4 3 Cash and cash equivalents at end of period $ 84 $ 3 The accompanying notes as they relate to CILCORP are an integral part of these consolidated financial statements. 22 CENTRAL ILLINOIS LIGHT COMPANY CONSOLIDATED STATEMENT OF INCOME (Unaudited) (In millions) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Operating Revenues: Electric $ 170 $ 119 $ 507 $ 309 Gas 36 38 231 236 Other - - 1 1 Total operating revenues 206 157 739 546 Operating Expenses: Fuel 18 22 52 70 Purchased power 74 17 206 25 Gas purchased for resale 21 24 166 175 Other operations and maintenance 46 41 133 134 Depreciation and amortization 18 18 54 52 Taxes other than income taxes 4 4 17 17 Total operating expenses 181 126 628 473 Operating Income 25 31 111 73 Other Income and Expenses: Miscellaneous income 2 - 4 - Miscellaneous expense (2 ) (2 ) (5 ) (4 ) Total other expenses - (2 ) (1 ) (4 ) Interest Charges 8 4 19 13 Income Before Income Taxes 17 25 91 56 Income Taxes 7 6 33 12 Net Income 10 19 58 44 Preferred Stock Dividends - - 1 1 Net Income Available to Common Stockholder $ 10 $ 19 $ 57 $ 43 The accompanying notes as they relate to CILCO are an integral part of these consolidated financial statements. 23 CENTRAL ILLINOIS LIGHT COMPANY CONSOLIDATED BALANCE SHEET (Unaudited) (In millions) September 30, December 31, 2007 2006 ASSETS Current Assets: Cash and cash equivalents $ 72 $ 3 Accounts receivable – trade (less allowance for doubtful accounts of $3 and $1, respectively) 51 47 Unbilled revenue 29 45 Accounts receivable – affiliates 59 9 Advances to money pool - 42 Materials and supplies 111 93 Other current assets 45 32 Total current assets 367 271 Property and Plant, Net 1,400 1,275 Intangible Assets 1 2 Other Assets 25 18 Regulatory Assets 55 75 TOTAL ASSETS $ 1,848 $ 1,641 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt $ - $ 50 Short-term debt 365 165 Accounts and wages payable 30 54 Accounts payable – affiliates 44 47 Taxes accrued 2 3 Other current liabilities 63 47 Total current liabilities 504 366 Long-term Debt, Net 148 148 Preferred Stock Subject to Mandatory Redemption 16 17 Deferred Credits and Other Liabilities: Accumulated deferred income taxes, net 156 166 Accumulated deferred investment tax credits 6 7 Regulatory liabilities 204 206 Accrued pension and other postretirement benefits 154 171 Other deferred credits and liabilities 57 25 Total deferred credits and other liabilities 577 575 Commitments and Contingencies (Notes 2 and 8) Stockholders' Equity: Common stock, no par value, 20.0 shares authorized – 13.6 shares outstanding - - Preferred stock not subject to mandatory redemption 19 19 Other paid-in capital 429 415 Retained earnings 155 99 Accumulated other comprehensive income - 2 Total stockholders' equity 603 535 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 1,848 $ 1,641 The accompanying notes as they relate to CILCO are an integral part of these consolidated financial statements. 24 CENTRAL ILLINOIS LIGHT COMPANY CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) (In millions) Nine Months Ended September 30, 2007 2006 Cash Flows From Operating Activities: Net income $ 58 $ 44 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 55 61 Amortization of debt issuance costs and premium/discounts 1 - Deferred income taxes and investment tax credits, net 4 15 Loss on sale of noncore properties - 6 Changes in assets and liabilities: Receivables (32 ) 51 Materials and supplies (18 ) (20 ) Accounts and wages payable (17 ) (30 ) Taxes accrued (3 ) (17 ) Assets, other (21 ) 14 Liabilities, other 16 (6 ) Pension and postretirement benefit obligations 5 9 Net cash provided by operating activities 48 127 Cash Flows From Investing Activities: Capital expenditures (183 ) (75 ) Proceeds from sale of noncore properties - 11 Changes in money pool advances 42 - Purchases of emission allowances - (12 ) Sales of emission allowances - 1 Net cash used in investing activities (141 ) (75 ) Cash Flows From Financing Activities: Dividends on common stock - (65 ) Dividends on preferred stock (1 ) (1 ) Capital issuance costs - (2 ) Short-term debt, net 200 - Changes in money pool borrowings - (99 ) Borrowings from credit facility - 40 Redemptions, repurchases, and maturities: Long-term debt (50 ) (20 ) Preferred stock (1 ) (1 ) Issuances of long-term debt - 96 Capital contribution from parent 14 - Net cash provided by (used in) financing activities 162 (52 ) Net change in cash and cash equivalents 69 - Cash and cash equivalents at beginning of year 3 2 Cash and cash equivalents at end of period $ 72 $ 2 The accompanying notes as they relate to CILCO are an integral part of these consolidated financial statements. 25 ILLINOIS POWER COMPANY CONSOLIDATED STATEMENT OF INCOME (Unaudited) (In millions) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Operating Revenues: Electric $ 307 $ 375 $ 859 $ 888 Gas 49 59 375 381 Other - 1 2 2 Total operating revenues 356 435 1,236 1,271 Operating Expenses: Purchased power 211 213 573 561 Gas purchased for resale 26 35 267 272 Other operations and maintenance 74 68 197 188 Depreciation and amortization 20 20 60 57 Amortization of regulatory assets 4 - 12 - Taxes other than income taxes 13 14 50 52 Total operating expenses 348 350 1,159 1,130 Operating Income 8 85 77 141 Other Income and Expenses: Miscellaneous income 4 2 9 4 Miscellaneous expense (2 ) (1 ) (3 ) (3 ) Total other income 2 1 6 1 Interest Charges 19 13 55 37 Income (Loss) Before Income Taxes (Benefit) (9 ) 73 28 105 Income Taxes (Benefit) (5 ) 30 10 42 Net Income (Loss) (4 ) 43 18 63 Preferred Stock Dividends 1 1 2 2 Net Income (Loss) Available to Common Stockholder $ (5 ) $ 42 $ 16 $ 61 The accompanying notes as they relate to IP are an integral part of these consolidated financial statements. 26 ILLINOIS POWER COMPANY CONSOLIDATED BALANCE SHEET (Unaudited) (In millions) September 30, December 31, 2007 2006 ASSETS Current Assets: Cash and cash equivalents $ - $ - Accounts receivable - trade (less allowance for doubtful accounts of $10 and $3, respectively) 125 105 Unbilled revenue 71 101 Accounts receivable – affiliates 61 1 Materials and supplies 156 122 Other current assets 52 27 Total current assets 465 356 Property and Plant, Net 2,190 2,134 Investments and Other Assets: Investment in IP SPT 9 8 Goodwill 214 214 Other assets 52 62 Regulatory assets 353 401 Total investments and other assets 628 685 TOTAL ASSETS $ 3,283 $ 3,175 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Current maturities of long-term debt payable to IP SPT $ 51 $ 51 Short-term debt 200 75 Borrowings from money pool 95 43 Accounts and wages payable 82 119 Accounts payable – affiliates 41 67 Taxes accrued 6 7 Other current liabilities 117 72 Total current liabilities 592 434 Long-term Debt, Net 766 772 Long-term Debt Payable to IP SPT 24 92 Deferred Credits and Other Liabilities: Regulatory liabilities 93 110 Accrued pension and other postretirement benefits 217 230 Accumulated deferred income taxes 135 138 Other deferred credits and other noncurrent liabilities 94 53 Total deferred credits and other liabilities 539 531 Commitments and Contingencies (Notes 2 and 8) Stockholders’ Equity: Common stock, no par value, 100.0 shares authorized – 23.0 shares outstanding - - Other paid-in-capital 1,194 1,194 Preferred stock not subject to mandatory redemption 46 46 Retained earnings 117 101 Accumulated other comprehensive income 5 5 Total stockholders’ equity 1,362 1,346 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 3,283 $ 3,175 The accompanying notes as they relate to IP are an integral part of these consolidated financial statements. 27 ILLINOIS POWER COMPANY CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) (In millions) Nine Months Ended September 30, 2007 2006 Cash Flows From Operating Activities: Net income $ 18 $ 63 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 63 18 Amortization of debt issuance costs and premium/discounts 6 3 Deferred income taxes 8 58 Other (1 ) - Changes in assets and liabilities: Receivables (50 ) 60 Materials and supplies (34 ) (34 ) Accounts and wages payable (45 ) (62 ) Assets, other (16 ) (1 ) Liabilities, other 54 (5 ) Pension and other postretirement benefit obligations 20 8 Net cash provided by operating activities 23 108 Cash Flows From Investing Activities: Capital expenditures (132 ) (128 ) Other (1 ) (1 ) Net cash used in investing activities (133 ) (129 ) Cash Flows From Financing Activities: Dividends on preferred stock (2 ) (2 ) Capital issuance costs - (1 ) Short-term debt, net 125 - Changes in money pool borrowings, net 52 35 IP SPT maturities (65 ) (69 ) Issuance of long-term debt - 75 Overfunding of TFNs - (17 ) Net cash provided by financing activities 110 21 Net change in cash and cash equivalents - - Cash and cash equivalents at beginning of year - - Cash and cash equivalents at end of period $ - $ - The accompanying notes as they relate to IP are an integral part of these consolidated financial statements. 28 AMEREN CORPORATION (Consolidated) UNION ELECTRIC COMPANY (Consolidated) CENTRAL ILLINOIS PUBLIC SERVICE COMPANY AMEREN ENERGY GENERATING COMPANY (Consolidated) CILCORP INC. (Consolidated) CENTRAL ILLINOIS LIGHT COMPANY (Consolidated) ILLINOIS POWER COMPANY (Consolidated) COMBINED NOTES TO FINANCIAL STATEMENTS (Unaudited) September 30, 2007 NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES General Ameren, headquartered in St. Louis, Missouri, is a public utility holding company under PUHCA 2005, administered by FERC. Ameren’s primary assets are the common stock of its subsidiaries. Ameren’s subsidiaries, which are separate, independent legal entities with separate businesses, assets and liabilities, operate rate-regulated electric generation, transmission and distribution businesses, rate-regulated natural gas transmission and distribution businesses and non-rate-regulated electric generation businesses in Missouri and Illinois. Dividends on Ameren’s common stock depend on distributions made to it by its subsidiaries. Ameren’s principal subsidiaries are listed below. Also see the Glossary of Terms and Abbreviations at the front of this report. · UE, or Union Electric Company, also known as AmerenUE, operates a rate-regulated electric generation, transmission and distribution business, and a rate-regulated natural gas transmission and distribution business in Missouri. · CIPS, or Central Illinois Public Service Company, also known as AmerenCIPS, operates a rate-regulated electric and natural gas transmission and distribution business in Illinois. · Genco, or Ameren Energy Generating Company, operates a non-rate-regulated electric generation business in Illinois and Missouri. · CILCO, or Central Illinois Light Company, also known as AmerenCILCO, is a subsidiary of CILCORP (a holding company). It operates a rate-regulated electric and natural gas transmission and distribution business and a non-rate-regulated electric generation business (through its subsidiary, AERG), all in Illinois. · IP, or Illinois Power Company, also known as AmerenIP, operates a rate-regulated electric and natural gas transmission and distribution business in Illinois. Ameren has various other subsidiaries responsible for the short-term and long-term marketing of power, procurement of fuel, management of commodity risks, and provision of other shared services. Ameren has an 80% ownership interest in EEI through UE and Development Company, which each own 40% of EEI. Ameren consolidates EEI for financial reporting purposes, while UE reports its interest in EEI under the equity method. The following table presents summarized financial information of EEI for the three and nine months ended September 30, 2007 and 2006. Three Months Nine Months 2007 2006 2007 2006 Operating revenues $ 117 $ 105 $ 324 $ 290 Operating income 53 93 158 191 Net income 34 56 99 117 The financial statements of the Ameren Companies (except CIPS) are prepared on a consolidated basis and therefore include the accounts of their majority-owned subsidiaries. All significant intercompany transactions have been eliminated. All tabular dollar amounts are in millions, unless otherwise indicated. Our accounting policies conform to GAAP. Our financial statements reflect all adjustments (which include normal, recurring adjustments) necessary, in our opinion, for a fair presentation of our results. The preparation of financial statements in conformity with GAAP requires management to make certain estimates and assumptions. Such estimates and assumptions affect reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the dates of financial statements, and the reported amounts of revenues and expenses during the reported periods. Actual results could differ from those estimates. The results of operations of an interim period may not give a true indication of results that may be expected for a full year. Certain reclassifications have been made to the prior year’s financial statements to conform to our 2007 reporting presentation. These financial statements should be read in conjunction with the financial statements and the notes thereto included in the Form 10-K. Earnings Per Share There were no material differences between Ameren’s basic and diluted earnings per share amounts for the three and nine months ended September 30, 2007 and 2006, due to an immaterial number of stock options, restricted stock and performance share units outstanding. 29 Long-term Incentive Plan of 1998 and 2006 Omnibus Incentive Compensation Plan A summary of nonvested shares as of September 30, 2007, and changes during the nine-month period endedSeptember 30, 2007, under the Long-term Incentive Plan of 1998, as amended, and the 2006 Omnibus Incentive Compensation Plan (2006 Plan) is presented below: Performance Share Units Restricted Shares Shares Weighted-average Fair Value Per Unit Shares Weighted-average Fair Value Per Share Nonvested at January 1, 2007 338,516 $ 56.07 377,776 $ 45.79 Granted(a) 357,573 59.60 - - Dividends - - 11,567 50.62 Forfeitures (13,711 ) 56.64 (5,841 ) 46.47 Vested(b) (12,975 ) 59.14 (70,391 ) 43.84 Nonvested at September 30, 2007 669,403 $ 57.88 313,111 $ 46.23 (a) Includes performance share units (share units) granted to certain executive and non-executive officers and other eligible employees in February 2007 under the 2006 Plan. (b) Share units vested due to attainment of retirement eligibility by certain employees. Actual shares issued for retirement-eligible employees will vary depending on actual performance over the three-year measurement period. The fair value of each share unit awarded in February 2007 under the 2006 Plan was determined to be $59.60 based on Ameren’s closing common share price of $53.99 per share at the grant date and lattice simulations used to estimate expected share payout based on Ameren’s attainment of certain financial measures relative to the designated peer group. The significant assumptions used to calculate fair value also included a three-year risk-free rate of 4.735%, dividend yields of 2.3% to 5.2% for the peer group, volatility of 12.91% to 18.33% for the peer group, and Ameren’s maintenance of its $2.54 annual dividend over the performance period. Ameren recorded compensation expense of $4 million and $3 million for the quarters ended September 30, 2007 and 2006, respectively, and a related tax benefit of $2 million and $1 million for the quarters ended September 30, 2007 and 2006, respectively. Ameren recorded compensation expense of $13 million and $8 million forthe nine-month periods ended September 30, 2007 and 2006, respectively, and a related tax benefit of $5 million and $3 million for the nine-month periods ended September 30, 2007 and 2006, respectively. As of September 30, 2007, total compensation cost of $25 million related to nonvested awards not yet recognized is expected to be recognized over a weighted-average period of three years. Accounting Changes and Other Matters FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes – an Interpretation of SFAS No. 109 (FIN 48) FIN 48 addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements. Under FIN 48, Ameren may recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. The tax benefits recognized in the financial statements from such a position are measured based on the largest benefit that has a greater than 50% likelihood of being realized upon ultimate settlement. FIN 48 also provides guidance on derecognition of income tax assets and liabilities, classification of current and deferred income tax assets and liabilities, accounting for interest and penalties on income taxes, accounting for income taxes in interim periods, and requires expanded disclosures. The Ameren Companies adopted the provisions ofFIN 48 on January 1, 2007. The amount of unrecognized tax benefits as of January 1, 2007, was $155 million, $58 million, $15 million, $36 million, $18 million, $18 million and$12 million for Ameren, UE, CIPS, Genco, CILCORP, CILCO and IP, respectively. Of these unrecognized tax benefits on January 1, 2007, $20 million, $6 million, less than $1 million, less than $1 million, and less than $1 million for Ameren, UE, CIPS, Genco, and CILCORP, respectively, would impact the respective company’s effective tax rate, if recognized. As of January 1, 2007, the Ameren Companies adopted a policy of recognizing interest and penalties accrued on tax liabilities on a gross basis as interest expense or penalty expense in the statements of income. Prior to January 1, 2007, the Ameren Companies recognized such items in the provision for taxes on a net-of-tax basis. As of January 1, 2007, Ameren, UE, CIPS, Genco, CILCORP, CILCO, and IP had recorded a liability of $12 million, $5 million, less than$1 million, $4 million, $1 million, less than $1 million, and less than $1 million, respectively, for the payment of interest with respect to unrecognized tax benefits and no amount for penalties with respect to unrecognized tax benefits. All of the Ameren Companies’ federal income tax returns are closed through 2001. The Ameren Companies are currently under federal income tax return examination for years 2002 through 2005. State income tax returns are generally subject to examination for a period of three years 30 after filing of the respective returns. The state impact of any federal changes remains subject to examination by various states for a period of up to one year after formal notification to the states. The Ameren Companies do not have state income tax returns in the process of examination. The Ameren Companies also do not have material state income tax issues in the process of administrative appeals or litigation. It is reasonably possible that events will occur during the next 12 months that would cause the total amount of unrecognized tax benefits to increase or decrease; however, the Ameren Companies do not believe such increases or decreases would be material to their financial condition or results of operations. SFAS No. 157, Fair Value Measurements In September 2006, the FASB issued SFAS No. 157, which defines fair value, establishes a framework for measuring fair value, and expands required disclosures about fair value measurements. SFAS No. 157 clarifies that fair value is a market-based measurement that should be determined based on the assumptions that market participants would use in pricing an asset or liability. This standard is effective as of the beginning of our 2008 fiscal year. We are still determining the impact the adoption of SFAS No. 157 will have on our results of operations, financial position, and liquidity, if any; however, at this time, we do not expect the impact to be material. SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, Including an Amendment of SFAS No. 115 In February 2007, the FASB issued SFASNo.159, which permits companies to choose to measure many financial instruments and certain assets and liabilities at fair value that are not currently required to be measured at fair value on an instrument-by-instrument basis. Entities electing the fair value option will be required to recognize changes in fair value in earnings and to expense upfront cost and fees associated with the item for which the fair value option is elected. SFAS No. 159 is effective as of the beginning of our 2008 fiscal year. At this time, we do not expect to elect the fair value option for any of our eligible financial instruments or other items. FSP FIN 39-1, Amendment of FASB Interpretation No. 39 In April 2007, the FASB issued FSP FIN 39-1, effective for us as of the beginning of our 2008 fiscal year. FSPFIN 39-1 permits companies to offset fair value amounts recognized for the right to reclaim cash collateral (a receivable) or the obligation to return cash collateral (a liability) against fair value amounts recognized for derivative instruments that are executed with the same counterparty under the same master netting arrangement. We are currently evaluating whether we will elect to apply the accounting policies permitted under this pronouncement. The adoption of FSP FIN 39-1 will have no impact on net income, and we do not expect the impact to be material to our financial position. Goodwill and Intangible Assets Goodwill. Goodwill represents the excess of the purchase price of an acquisition over the fair value of the net assets acquired. We evaluate goodwill for impairment in the fourth quarter of each year, or more frequently if events and circumstances indicate that the asset might be impaired. Ameren’s and IP’s goodwill relates to the acquisitions of IP and an additional 20% ownership interest in EEI in 2004, and Ameren’s and CILCORP’s goodwill relates to the acquisitions of CILCORP and Medina Valley in 2003. For the period from January 1, 2007 to September 30, 2007, there were no changes in the carrying amount of goodwill. Intangible Assets.At September 30, 2007, intangible assets consisted of emission allowances of $197 million at Ameren,$60 million at UE, $57 million at Genco, $42 million at CILCORP and $1 million at CILCO. Emission allowances consist of various individual emission allowance certificates and do not have expiration dates. Emission allowances are charged to fuel expense as they are used in operations. The following table presents the net book value of emission allowances consumed or (sold) for Ameren, UE, Genco, CILCORP and CILCO during the three and nine months ended September 30, 2007 and 2006. Three Months Nine Months 2007 2006 2007 2006 Ameren(a) $ 7 $ (7 ) $ 27 $ 18 UE (2 ) - (5 ) (2 ) Genco 8 9 23 24 CILCORP(b) 3 7 6 18 CILCO - 2 - 8 (a) Includes amounts for Ameren registrant and nonregistrant subsidiaries and intercompany eliminations. (b) Includes allowances consumed that were recorded through purchase accounting. 31 Excise Taxes Excise taxes reflected on Missouri electric, Missouri gas, and Illinois gas customer bills are imposed on us. They are recorded on a gross basisin Operating Revenues and Taxes Other than Income Taxes on the statement of income. Excise taxes reflected on Illinois electric customer bills are imposed on the consumer and are therefore not included in revenues and expenses. They are recorded as tax collections payable and included in Taxes Accrued. The following table presents excise taxes recorded in Operating Revenues and Taxes Other than Income Taxes for the three and nine months ended September 30, 2007 and 2006: Three Months Nine Months 2007 2006 2007 2006 Ameren $ 46 $ 43 $ 128 $ 129 UE 38 35 88 87 CIPS 2 2 11 11 CILCORP 2 2 8 8 CILCO 2 2 8 8 IP 4 4 21 23 Asset Retirement Obligations AROs at Ameren and UE increased compared to December 31, 2006, to reflect the accretion of obligations to their fair values. Prior Period Adjustment During the third quarter of 2007, we identified a misallocation of first quarter 2007 purchased power expense among Ameren subsidiaries. The error resulted in an understatement of UE and Genco purchased power expense of approximately $7 million and $2 million, respectively, and an overstatement of CIPS, CILCORP, CILCO and IP purchased power expense of approximately $4 million,$1 million, $1 million, and $4 million, respectively, during both the three months ended March 31, 2007, and the six months ended June 30, 2007. The error resulted in an overstatement of UE and Genco net income of $5 million and $1 million, respectively, and an understatement of CIPS, CILCORP, CILCO and IP net income of approximately $3 million,$1 million, $1 million, and $3 million, respectively, during both the three months ended March 31, 2007, and the six months ended June 30, 2007. The error did not have a significant impact on previously reported subsidiary balance sheets or statements of cash flows, and the error had no impact on Ameren’s previously reported consolidated financial position or results of operations or cash flows. All UE, CIPS, Genco, CILCORP, CILCO and IP financial information as of and for the nine months ended September 30, 2007, included in this quarterly report reflects the correction of the error. Previously-issued quarterly financial statements have not been restated, as management does not believe that the impact of these errors is material to the financial statements of UE, CIPS, Genco, CILCORP, CILCOand IP as of and for the quarter ended March 31, 2007, and as of and for the six months ended June 30, 2007. NOTE 2 – RATE AND REGULATORY MATTERS Below is a summary of significant regulatory proceedings and related lawsuits. We are unable to predict theultimate outcome of these matters, the timing of the final decisions of the various agencies and courts, or the impact on our results of operations, financial position, or liquidity. Missouri Electric With the expiration of an electric rate moratorium that provided for no changes in UE’s electric rates before July 1, 2006, UE filed in July 2006 a request with the MoPSC for a proposed average increase in electric rates of 17.7%, or$361 million, based on a requested return on equity of 12.0%. This rate increase filing was based on a test year ended June 30, 2006, and was updated for known and measurable items through January 1, 2007. In May 2007, the MoPSC issued an order, as clarified, granting UE a $43 million increase in base rates for electric service based on a return on equity of 10.2% and a capital structure of 52% common equity. New electric rates became effective June 4, 2007. The MoPSC order also included the following significant provisions: · Acceptance without rate adjustment of the expiration of UE’s cost-based power supply contract with EEI, which expired in December 2005. · Allowance of the full cost of certain CTs purchased or built in the past few years to be included in UE’s rate base. · Establishment of a regulatory tracking mechanism, through the use of a regulatory liability account, for gains on sales of SO2 emission allowances, net of SO2 premiums incurred under the terms of coal procurement contracts, plus any SO2discounts received under such contracts. These deferred amounts will be addressed as part of UE’s next rate case. The MoPSC allowed an annual base level of SO2 emission allowance sales of up to $5 million, which UE can recognize in its statement of income. · Approval of a regulatory tracking mechanism for pension and postretirement benefit costs. · Change of income tax method associated with the cost of property removal, net of salvage, to the normalization method of accounting, which reduced income tax expense in the calculation of UE’s electric rates and for financial reporting purposes. · Establishment of off-system sales base level of$230 million used in determining UE’s revenue requirement. 32 · Extension of UE’s Callaway nuclear plant and fossil generation plant lives used in calculating depreciation expense for electric rates and financial reporting purposes. · MoPSC staff directed to review a possible loss in capacity sales as a result of the breach of the upper reservoir of the Taum Sauk pumped-storage hydroelectric facility. · Establishment of a requirement to fund low-income energy assistance and energy conservation programs; half of such funding will be recoverable through rates to customers. · Denial of UE’s request to implement a fuel and purchased power cost recovery mechanism. In June 2007, the MoPSC denied UE’s and other intervenors’ applications for rehearing with respect to certain aspects of the MoPSC rate order. In July 2007, UE appealed certain aspects of the MoPSC decision, principally the 10.2% return on equity granted by the MoPSC, to the Circuit Court of Cole County in Jefferson City, Missouri. The Office of Public Counsel and the Missouri attorney general, who were both intervenors in the electric rate case, also appealed certain aspects of the MoPSC decision to the Circuit Court of Cole County. Taum Sauk In June 2007, the MoPSC opened an investigation of the breach of the upper reservoir at UE’s Taum Sauk pumped-storage hydroelectric facility in December 2005. In October 2007, the MoPSC staff issued its report on the Taum Sauk incident, and in November 2007 UE provided its response to the report. The MoPSC is expected to issue an order on the investigation by the end of 2007. See Note 8 – Commitments and Contingencies for additional information. January 2007 Ice Storm Cost Recovery UE submitted a filing to the MoPSC in November 2007 requesting operations and maintenance expenses that UE incurred as a result of a severe ice storm in January 2007 be deferred as a regulatory asset and, if approved, be amortized over five years beginning with the effective date of electric rates approved in UE's next rate proceeding.UE incurred approximately $25 million of operations and maintenance expenses in the first quarter of 2007 as a result of the January storm. Illinois Electric New electric rates for CIPS, CILCO and IP went into effect on January 2, 2007, reflecting delivery service tariffs approved by the ICC in November 2006 and full cost recovery of power purchased on behalf of Ameren Illinois Utilities’ customers in the September 2006 auction in accordance with a January 2006 ICC order. As a result of these new electric rates going into effect, the estimated average annual residential rate overall increase in 2007 was expected to be 40% to 55% over 2006 rates. The estimated average annual residential rate overall increase for electric heat customers was expected to be 60% to 80% over 2006 rates. Due to the magnitude of these rate increases, various legislators supported legislation that would have reduced and frozen the electric rates of CIPS, CILCO and IP to the rates that were in effect prior to January 2, 2007, and would have imposed a tax on electric generation in Illinois to help fund customer assistance programs. The Illinois governor also supported rate rollback and freeze legislation. In July 2007, an agreement was reached among key stakeholders in Illinois designed to avoid such legislation and address the increase in electric rates and the future power procurement process in Illinois. The terms of the agreement, which includes a comprehensive rate relief and customer assistance program, were set forth in a letter dated July 24, 2007, to the leaders of the Illinois General Assembly and the Illinois attorney general, in a release and settlement agreement with the Illinois attorney general, in funding agreements among the parties contributing to the rate relief and assistance programs and in legislation, which became effective on August 28, 2007. The following is a discussion of this agreement, including its impact on future power procurement for the Ameren Illinois Utilities, and outstanding significant regulatory and related legal matters affecting our Illinois electric operations. Electric Settlement Agreement The settlement agreement was the result of many months of negotiations among leaders of the House of Representatives and Senate in Illinois, the office of the Illinois attorney general, Ameren, on behalf of its affiliates, including Marketing Company, Genco and AERG, the Ameren Illinois Utilities, Exelon Corporation (Exelon), on behalf of Exelon Generation Company LLC, Commonwealth Edison Company, Exelon’s Illinois electric utility subsidiary, Dynegy Holdings Inc., Midwest Generation, LLC, and MidAmerican Energy Company. The comprehensive program provides approximately $1 billion of funding for rate relief for certain electric customers in Illinois, including approximately$488 million to customers of the Ameren Illinois Utilities. Pursuant to the comprehensive program, the Ameren Illinois Utilities, Genco and AERG, have agreed to make aggregate contributions of $150 million over a four-year period, with$60 million coming from the Ameren Illinois Utilities (CIPS - $21 million; CILCO - $11 million; IP - $28 million), $62 million from Genco and $28 million from AERG. Below is a summary of the total customer relief and assistance to be provided to the customers of the Ameren Illinois Utilities, the Ameren Illinois Utilities’, Genco’s and AERG’s portion of the funding 33 that is expected to be disbursed, and the expected charges to earnings as a result of the program and agreement. Total Relief/Assistance to Ameren Illinois Customers Ameren Subsidiaries’ Funding(a) Estimated Ameren Earnings Per Share Impact(b) 2007 $ 253,000,000 $ 86,000,000 $ 0.26 2008 132,000,000 37,000,000 0.11 2009 97,000,000 25,000,000 0.07 2010 6,000,000 2,000,000 0.01 Total $ 488,000,000 $ 150,000,000 $ 0.45 (a) Includes a $4.5 million contribution in 2007 towards funding of a newly-created IPA. (b) Includes estimated cost of proposed forgiveness of outstanding customer late payment fees. The Ameren Illinois Utilities, Genco and AERG will recognize in their financial statements the costs of their respective rate relief contributions and program funding in a manner corresponding with the timing of the funding included in the above table. Ameren, CIPS, CILCO (Illinois Regulated), IP, Genco and CILCO (AERG) incurred charges to earnings, primarily recorded as a reduction to electricoperating revenues,of $59 million, $8 million, $5 million, $11 million, $24 million and $11 million, respectively, under the terms of the settlement agreement during the quarter ended September 30, 2007. At September 30, 2007, Ameren, CIPS, CILCO and IP (Illinois Regulated) had receivable balances from nonaffiliated Illinois generators for reimbursement of customer rate relief and program funding of $108 million, $37 million, $21 million and $50 million, respectively. Other electric generators and utilities in Illinois have agreed to contribute $851 million to the comprehensive rate relief and customer assistance program. Contributions by the other electric generators (the Generators) and utilities to the comprehensive program are subject to funding agreements. Under these agreements, at the end of each month, the Ameren Illinois Utilities will bill the Generators and utilities for their proportionate share of that month’s rate relief and assistance, which will be due in 30 days. If any escrow funds have been provided by the Generators, these funds will be drawn prior to seeking reimbursement from the Generators. The settlement agreement preserves existing rates and rate structures, and the Ameren Illinois Utilities retain the right to file new electric delivery service rate cases with the ICC at the respective utility’s discretion. See Electric Delivery Service Rate Cases below for information on electric delivery service rate increase requests recently filed by the Ameren Illinois Utilities. The settlement agreement provides that if legislation is enacted in Illinois before August 1, 2011, freezing or reducing retail electric rates, or imposing or authorizing a new tax, special assessment or fee on the generation of electricity, then the remaining commitments under this agreement would expire, and any funds set aside in support of the commitments would be refunded to the utilities and Generators. As part of the settlement agreement, the current reverse auction used for power procurement in Illinois was discontinued and replaced with a new power procurement process. In 2008, Illinois utilities will contract for their necessary baseload, intermediate and peaking power requirements through a request-for-proposal process, subject to ICC review and approval. Also as part of the agreement, existing supply contracts from the September 2006 reverse auction remain in place. In October 2007, CIPS, CILCO and IP filed a proposal with the ICC to formalize the structure of the power procurement process and related products for the period June 1, 2008 through May 31, 2009. As part of the settlement agreement, the Ameren Illinois Utilities entered into financial contracts with Marketing Company (for the benefit of Genco and AERG), to lock-in energy prices for 400 to 1,000 megawatts annually of their around-the-clock power requirements during the period June 1, 2008 to December 31, 2012, at relevant market prices. These financial contracts do not include capacity, are not load-following products and do not involve the physical delivery of energy. These financial contracts became effective on August 28, 2007, when legislation in connection with the settlement agreement became law. Below are the contracted volumes and prices per megawatthour. Period Volume Price per Megawatthour June 1, 2008 – December 31, 2008 400 MW $47.45 January 1, 2009 – May 31, 2009 400 MW 49.47 June 1, 2009 – December 31, 2009 800 MW January 1, 2010 – May 31, 2010 800 MW 51.09 June 1, 2010 – December 31, 2010 1,000 MW 51.09 January 1, 2011 – December 31, 2011 1,000 MW 52.06 January 1, 2012 – December 31, 2012 1,000 MW 53.08 The financial contracts provide that if any one of the following events occurs during their term, the Ameren Illinois Utilities and Marketing Company will meet as soon as practicable, but no later than 30 days after the date such event occurs, to identify and discuss its effect on the terms and conditions of, and prices under the financial contracts: a) a state tax on electric generation; b) a state or federal tax on and/or regulation of greenhouse gas emissions (e.g., a carbon tax); or c) if the state of Illinois enacts a law that eliminates retail electric supplier choice for the residential and small commercial customers of the Ameren Illinois Utilities. The financial contracts also provide that if any one of these events occurs, the parties to the financial contracts will negotiate to determine in a commercially reasonable manner whether the affected terms, conditions and prices can be revised so as to preserve the economic benefits of the financial contracts for all parties and to revise the financial contracts accordingly. In the event the parties to the financial contracts are not able to agree on such revisions, Marketing Company may terminate the financial contracts by written notice no earlier than 60 days and no later than 90 days after such event occurs, with the termination being effective when 34 notice is given. Under the terms of the settlement agreement and the legislation, these financial contracts are deemed prudent, and the Ameren Illinois Utilities are permitted full recovery of their costs in rates. Beginning in June 2009 and thereafter, power procurement will be accomplished through competitive requests for proposals to supply the separate baseload, intermediate and peaking power needs of the utility instead of the full requirements, load-following supply contracts previously procured through the reverse auction. The power procurement process that is expected to be implemented would require the IPA to develop an annual Procurement Plan (Plan) for the Ameren Illinois Utilities and Commonwealth Edison. Each Plan would govern a utility’s procurement of power to meet the expected load requirements that are not met by pre-existing contracts or generation facilities. Subject to ICC approval, the Ameren Illinois Utilities would be allowed to lease, or invest in, generation facilities. The objective of each Plan would be to ensure adequate, reliable, affordable, efficient, and environmentally sustainable electric service at the lowest total cost over time, taking into account any benefits of price stability for the utilities’ eligible retail customers. The power procurement process provides that each Plan be submitted to the ICC for initial approval; if approved, the final design and implementation of a Plan would be overseen by an independent procurement administrator selected by the IPA and a procurement monitor selected by the ICC. The IPA has broad authority to assist in the procurement of electric power for residential and nonresidential customers beginning in June 2009. Winning proposals will be selected on the basis of price, compared for reasonableness to benchmarks developed by the procurement administrator and procurement monitor, and approved by the ICC. The power procurement process provides for the subject electric utility in Illinois to file proposed tariffs with the ICC, which will be designed to pass-through to customers the costs of procuring electric power supply with no mark-up on the price paid by the utility, plus any reasonable costs that the utility incurred in arranging and providing for the supply of electric power. All such procurement costs will be deemed to have been prudently incurred and recoverable through rates. The settlement agreement and the legislation provide that the Ameren Illinois Utilities have a right to maintain membership in a FERC-approved regional transmission organization of their choice for a period of at least 15 years. The settlement agreement and the legislation also include a commitment to energy conservation programs designed to reduce energy consumption through increased energy efficiency and demand response. In addition, 2% of the Illinois utilities’ electricity is to be procured from renewable sources beginning June 1, 2008, with that percentage increasing in subsequent years, subject to limits on customer rate impacts. The provision for full and timely recovery of the cost of these commitments is also included in the settlement agreement and the legislation. Pursuant to the settlement agreement, all previously pending litigation and regulatory actions by the office of the Illinois attorney general relating to the reverse auction procurement process, which was used to determine market-based rates effective January 1, 2007, and the electric space heating marketing practices of the Ameren Illinois Utilities have been withdrawn with prejudice. The litigation and regulatory actions included those filed by the office of the attorney general with the FERC, the ICC, the United States Court of Appeals for the District of Columbia Circuit and the Circuit Court of the First Judicial Circuit Jackson County, Illinois and the Appellate Court of Illinois, Second Judicial Circuit. Finally, the settlement agreement establishes the authority to obtain accelerated review by the ICC of a merger or combination of the three Ameren Illinois Utilities, if requested in the future. Appeals of 2rocurement Order The Illinois attorney general, CUB, and ELPC, appealed to Illinois district appellate courts the ICC’s denial of rehearing requests with respect to its January 2006 order, which approved the power procurement auction and related tariffs. In August 2006, the Supreme Court of Illinois ordered that the appeals be consolidated in the appellate court for the Second Judicial Circuit in Illinois. The Illinois attorney general’s appeal at the Second Judicial Circuit appellate court was withdrawn as part of the agreement discussed above. CUB’s and ELPC’s appeals at the Second Judicial Circuit appellate court are still pending. The Ameren Illinois Utilities filed a motion to dismiss the appeals in September 2007. Power Procurement Auction Lawsuits Ameren, CIPS, CILCO, IP, Commonwealth Edison Company and its parent company, Exelon, and 15 electricity suppliers, including Marketing Company, which are selling power to the Illinois utilities pursuant to contracts entered into as a result of the September 2006 power procurement auction, were named as defendants in two similar lawsuits seeking class action status filed in the Circuit Court of Cook County, Illinois in March 2007. The classes have yet to be certified. The asserted class seeks to represent all customers who purchased electric service from Commonwealth Edison Company or the Ameren Illinois Utilities. Both lawsuits allege, among other things, that the Illinois utilities and the power suppliers illegally manipulated prices in the September 2006 power procurement auction. The relief sought in both lawsuits is actual damages to be determined at trial and legal costs, 35 including attorneys’ fees. One of the lawsuits also seeks punitive damages and recovery of illegal profits and excludes the Ameren Illinois Utilities from the requests for relief. In April 2007, the defendants in these lawsuits filed notices removing these cases to the U.S. District Court for the Northern District of Illinois. The defendants have pending motions to dismiss. These two lawsuits are not affected by the settlement agreement discussed above. Redesigned Rates In October 2007, the ICC issued an order authorizing redesigned electric rates for CIPS, CILCO and IP to be implemented December 1, 2007. These rates were designed to reduce seasonal fluctuations for residential customers who use large amounts of electricity while allowing utilities to fully recover costs. The ICC subsequently issued a rehearing order in late October 2007, granting CIPS’, CILCO’s and IP’s rehearing request to change the implementation date of the rate redesign for certain customers to January 1, 2008. The ICC granted the change in effective date to ensure the implementation of redesigned rates was revenue neutral to the Ameren Illinois Utilities in 2007 and subsequent calendar years. Electric and Natural Gas Delivery Service Rate Cases CIPS, CILCO and IP filed requests with the ICC in November 2007 to increase their annual revenues for electric delivery service by $180 million in the aggregate (CIPS - $31 million, CILCO - $10 million and IP - $139 million). The Ameren Illinois Utilities pledged earlier this year to keep the overall residential electric bill increases to less than 10% per year for each utility in their next rate filings. These filings are consistent with that pledge. Accordingly, the requested rate increase for IP residential customers is proposed to be capped in the first year of the increase if the amount of the final authorized rate increase exceeds the first year capped rate level. This rate increase limit could result in approximately $30 million of the requested increase not being phased in until the second year. The amount of CIPS' and CILCO's requested increases did not require inclusion of similar limits as they were within the scope of the pledge. The electric rate increase requests are based on an 11% return on equity, a capital structure composed of 51 to 53 percent equity, an aggregate rate base for the Ameren Illinois Utilities of $2.1 billion, and a test year ended December 31, 2006, with certain prosective updates. CIPS, CILCO and IP filed requests with the ICC in November 2007 to increase their annual revenues for natural gas delivery service by $67 million in the aggregate (CIPS - $15 million increase, CILCO - $4 million decrease and IP - $56 million increase). The natural gas rate change requests are based on an 11% return on equity, a capital structure composed of 51 to 53 percent equity, an aggregate rate base for the Ameren Illinois Utilities of $0.9 billion and a test year ended December 31, 2006, with certain prospective updates. In their filings, the Ameren Illinois Utilities have also requested ICC approval to implement mechanisms that would permit the reconciliation and adjustment of actual bad debt expenses to those established in rates by the ICC for electric and gas customers and the more timely recovery of investments in existing electric distribution plant. Since general rate adjustment proceedings require up to 11 months in Illinois, these mechanisms would allow current revenues to better match current costs. In addition, the Ameren Illlinois Utilities are seeking approval of a revenue decoupling rate adjustment mechanism as a part of their natural gas delivery service rate change requests. This mechanism would separate each utility's fixed cost recovery from the volume of gas it sells by providing a periodic true-up of revenues. The periodic true-up would result in adjustments to a utility's ICC-approved tariffs based on increases or decreases in demand for natural gas. The ICC proceedings relating to the proposed electric and natural gas delivery service rate changes will take place over a period of up to 11 months, and decisions by the ICC in such proceedings are required by October 2008.The Ameren Illinois Utilities cannot predict the level of any delivery service rate change the ICC may approve, when any rate change may go into effect, whether any rate adjustment mechanism discussed above will be approved or whether any rate increase that may eventually be approved will be sufficient for the Ameren Illinois Utilities to recover their costs and earn a reasonable return on their investments when the increase goes into effect. Federal FERC Order – MISO Charges In May 2007, Ameren Services, on behalf of UE, CIPS, CILCO and IP, filed with the United States Court of Appeals for the District of Columbia Circuit, an appeal of the FERC’s March 2007 order involving the reallocation of certain MISO operational costs among MISO participants, retroactive to 2005. In August 2007, the court granted the FERC’s motion to hold the appeal in abeyance pending completion of the underlying proceedings at the FERC. Other MISO participants also filed appeals. On November 5, 2007, the FERC issued orders relative to these allocation matters. We are evaluating the impact of these orders and cannot determine their ultimate impact at this time. UE Power Purchase Agreement with Entergy Arkansas, Inc. In July 2007, as a consequence of a series of orders issued by the FERC addressing a complaint filed by the Louisiana Public Service Commission against Entergy 36 Arkansas, Inc. (Entergy) and certain of its affiliates, which alleged unjust and unreasonable cost allocations, Entergy commenced billing UE for additional charges under a165-megawatt power purchase agreement. These additional charges to UE are expected to approximate $13 million for 2007 and additional amounts during the term of the power purchase agreement, which terminates effective August 25, 2009. Although UE was not a party to the FERC proceedings that gave rise to these additional charges, UE intervened in August 2007 in a related FERC proceeding for the purpose of challenging the additional charges. UE is unable to predict whether the FERC will grant any relief. NOTE 3 – CREDIT FACILITIES AND LIQUIDITY The liquidity needs of the Ameren Companies are typically supported through the use of available cash, drawings under committed bank credit facilities, and commercial paper issuances. The following table summarizes the borrowing activity and relevant interest rates as of September 30, 2007, under the$1.15 billion credit facility and the 2007 and 2006 $500 million credit facilities: $1.15 Billion Credit Facility(a) Ameren (Parent) UE Genco Ameren Total September 30, 2007: Average daily borrowings outstanding during 2007 $ 164 $ 350 $ 6 $ 520 Outstanding short-term debt at period end 250 92 75 417 Weighted-average interest rate during 2007 5.90 % 5.70 % 5.26 % 5.76 % Peak short-term borrowings during 2007 $ 350 $ 506 $ 75 $ 856 Peak interest rate during 2007 8.25 % 8.25 % 5.75 % 8.25 % (a) Includes issuances under commercial paper programs at Ameren and UE supported by this credit facility. 2007 $500 Million Credit Facility CIPS CILCORP (Parent) CILCO (Parent) IP AERG Total September 30, 2007: Average daily borrowings outstanding during 2007 $ - $ 98 $ 23 $ 120 $ 73 $ 314 Outstanding short-term debt at period end - 125 75 200 100 500 Weighted-average interest rate during 2007 - 6.87 % 6.31 % 6.53 % 6.84 % 6.69 % Peak short-term borrowings during 2007 $ - $ 125 $ 75 $ 200 $ 100 $ 500 Peak interest rate during 2007 - 8.63 % 6.47 % 6.64 % 7.02 % 8.63 % 2006 $500 Million Credit Facility September 30, 2007: Average daily borrowings outstanding during 2007 $ 92 $ 48 $ 62 $ 79 $ 95 $ 376 Outstanding short-term debt at period end 135 50 75 - 115 375 Weighted-average interest rate during 2007 6.52 % 6.82 % 6.28 % 6.59 % 6.89 % 6.62 % Peak short-term borrowings during 2007 $ 135 $ 50 $ 75 $ 125 $ 115 $ 500 Peak interest rate during 2007 8.25 % 7.04 % 6.47 % 6.64 % 8.25 % 8.25 % At September 30, 2007, Ameren and certain of its subsidiaries had $2.15 billion of committed credit facilities, consisting of the three facilities shown above, in the amounts of $1.15 billion, $500 million and $500 million maturing in July 2010, January 2010 and January 2010, respectively. Effective July 12, 2007, the termination date for UE’s and Genco’s direct borrowing sublimits under the $1.15 billion credit facility was extended to July 10, 2008, pursuant to the annual 364-day renewal provisions of the facility. The $1.15 billion credit facility will terminate on July 14, 2010, with respect to Ameren. The $1.15 billion credit facility was used to support the commercial paper programs that included $92 million of outstanding commercial paper of UE as of September 30, 2007. The 2007 $500 million credit facility was entered into in February 2007, by CIPS, CILCORP, CILCO, IP and AERG. The obligations of IP under the 2007 $500 million credit facility were secured by the issuance of mortgage bonds in the amount of $200 million. CIPS and CILCO cannot utilize any amount of their borrowing authority under the 2007$500 million credit facility until they reduce their borrowing authority by an equal amount under the 2006 $500 million credit facility. If CIPS or CILCO elect to transfer borrowing authority from the 2006 $500 million credit facility to the 2007 $500 million credit facility, that company must retire an appropriate amount of first mortgage bonds issued with respect to the 2006 $500 million credit facility and issue new bonds in an equal amount to secure its obligations under the 2007 $500 million credit facility. In July 2007, CILCO permanently reduced its $150 million of borrowing authority under the 2006 $500 million credit facility by $75 million and shifted that amount of capacity to the 2007 $500 million credit 37 facility. CILCO is now considered a borrower under both credit facilities and is subject to the covenants of both. Access to the $1.15 billion credit facility, the 2007$500 million credit facility and the 2006 $500 million credit facility for the Ameren Companies and AERG is subject to reduction as borrowings are made by affiliates. Ameren and UE are currently limited in their access to the commercial paper market as a result of downgrades in their short-term credit ratings. Money Pools Ameren has money pool agreements with and among its subsidiaries to coordinate and provide for certain short-term cash and working capital requirements. Separate money pools are maintained for utility and non-state-regulated entities. Ameren Services is responsible for the operation and administration of the money pool agreements. Utility CIPS, CILCO and IP borrow from each other through the utility money pool agreement subject to applicable regulatory short-term borrowing authorizations. AERG may make loans to, but may not borrow from, the utility money pool. Although UE and Ameren Services are parties to the utility money pool agreement, they are not currently borrowing or lending under the agreement. The average interest rate for borrowing under the utility money pool for the three and nine months ended September 30, 2007, was 5.4% and 5.7%, respectively (2006 – 5.4% and 5.0%, respectively). Non-state-regulated Subsidiaries Ameren Services, Resources Company, Genco, AERG, Marketing Company, AFS, Ameren Energy and other non-state-regulated Ameren subsidiaries have the ability, subject to Ameren parent company authorization and applicable regulatory short-term borrowing authorizations, to access funding from Ameren’s $1.15 billion credit facility through a non-state-regulated subsidiary money pool agreement. At September 30, 2007, $728 million was available through the non-state-regulated subsidiary money pool, excluding additional funds available through excess cash balances. The average interest rate for borrowing under the non-state-regulated subsidiary money pool for the three and nine months ended September 30, 2007, was 5.6% and 5.1%, respectively (2006 – 4.8% and 4.6%, respectively). See Note 7 – Related Party Transactions for the amount of interest income (expense) from the money pool arrangements recorded by the Ameren Companies for the three and nine months ended September 30, 2007 and 2006. Indebtedness Provisions and Other Covenants The information below presents a summary of the Ameren Companies’ and AERG’s compliance with indebtedness provisions and other covenants. See Note 5 – Credit Facilities and Liquidity in the Form 10-K, for a detailed description of those provisions. The Ameren Companies’ bank credit facilities contain provisions that, among other things, place restrictions on the ability to incur liens, sell assets, and merge with other entities. The $1.15 billion credit facility contains provisions that limit total indebtedness of each of Ameren, UE and Genco to 65% of total consolidated capitalization pursuant to a calculation defined in the facility. Exceeding these debt levels would result in a default under the $1.15 billion credit facility. The $1.15 billion credit facility also contains default provisions, including cross defaults, with respect to a borrower under the facility that can result from the occurrence of an event of default under any other facility covering indebtedness of that borrower or certain of its subsidiaries in excess of$50 million in the aggregate. The obligations of Ameren, UE and Genco under the facility are several and not joint, and except under limited circumstances, the obligations of UE and Genco are not guaranteed by Ameren or any other subsidiary. CIPS, CILCORP, CILCO, AERG and IP are not considered subsidiaries for purposes of the cross-default or other provisions. Under the $1.15 billion credit facility, restrictions apply limiting investments in and other transfers to CIPS, CILCORP, CILCO, IP, AERG and their subsidiaries by Ameren and certain subsidiaries. Additionally, CIPS, CILCORP, CILCO, IP, AERG and their subsidiaries are excluded for purposes of determining compliance with the 65% total consolidated indebtedness to total consolidated capitalization financial covenant in the facility. Both the 2007 $500 million credit facility and the 2006 $500 million credit facility entered into by CIPS, CILCORP, CILCO, IP and AERG, discussed above, limit the indebtedness of each borrower to 65% of consolidated total capitalization pursuant to a calculation set forth in the facilities. Events of default under these facilities apply separately to each borrower (and, except in the case of CILCORP, to their subsidiaries), and an event of default under these facilities does not constitute an event of default under the $1.15 billion credit facility and vice versa. In addition, if CIPS’, CILCO’s or IP’s senior secured long-term debt securities or first mortgage bonds, or CILCORP’s senior unsecured long-term debt securities, have received a below-investment-grade credit rating by either Moody’s or S&P, then such borrower will be limited to capital stock dividend payments of $10 million per year each, while such below-investment-grade credit rating is in effect. On July 26, 2006, Moody’s downgraded CILCORP’s 38 senior unsecured long-term debt credit rating to below investment-grade, causing it to be subject to this dividend payment limitation. A similar restriction does not apply to AERG, which is currently not rated by Moody’s or S&P, if its debt-to-operating cash flow ratio, as set forth in these facilities, is less than or equal to a 3.0 to 1.0 ratio. As of September 30, 2007, AERG was in compliance with this test in the 2007 $500 million credit facility and the 2006$500 million credit facility. CIPS, CILCO and IP are not currently limited in their dividend payments by this provision of the 2007 $500 million or 2006 $500 million credit facilities. Ameren’s access to dividends from CILCO and AERG is limited by dividend restrictions at CILCORP. The 2007 $500 million credit facility and the 2006$500 million credit facility also limit the amount of other secured indebtedness issuable by each borrower thereunder. For CIPS, CILCO and IP, other secured debt is limited to that permitted under their respective mortgage indentures. For CILCORP, other secured debt is limited to $425 million (including the principal amount of CILCORP’s outstanding senior notes and senior bonds) under the 2007 $500 million credit facility and $550 million (including the principal amount of CILCORP’s outstanding senior notes and senior bonds as well as amounts drawn under the 2007 $500 million credit facility) under the 2006 $500 million credit facility, secured in each case by the pledge of CILCO common stock. For AERG, other secured debt is limited to $100 million under the 2007 $500 million credit facility and $200 million under the 2006 $500 million credit facility secured on an equal basis with its obligations under the facilities. The limitations on other secured debt at CILCORP and AERG in the 2007 $500 million credit facility are subject to adjustment based on the borrowing sublimits of these entities under this facility or under the 2006 $500 million credit facility. In addition, the 2007$500 million credit facility and the 2006 $500 million credit facility prohibit CILCO from issuing any preferred stock if, after giving effect to such issuance, the aggregate liquidation value of all CILCO preferred stock issued after February 9, 2007 and July 14, 2006, respectively, would exceed $50 million. The 2007 $500 million credit facility provides that CIPS, CILCO and IP will agree to reserve future bonding capacity under their respective mortgage indentures (that is, agree to forego the issuance of additional mortgage bonds otherwise permitted under the terms of each mortgage indenture) in the following amounts (subject to, in the case of CIPS and CILCO, their then current borrowing sublimits under the facility and similar provisions in the 2006 facility): CIPS, prior to December 31, 2007 - $50 million, on and after December 31, 2007, but prior to December 31, 2008 - $100 million, on and after December 31, 2008, but prior to December 31, 2009 - $150 million, on and after December 31, 2009 - $200 million; CILCO, prior to December 31, 2007 - $25 million, on and after December 31, 2007, but prior to December 31, 2008 -$50 million, on and after December 31, 2008, but prior to December 31, 2009 - $75 million, on and after December 31, 2009 - $150 million; and IP, prior to December 31, 2008 - $100 million, on and after December 31, 2008, but prior to December 31, 2009 - $200 million, on and after December 31, 2009 - $350 million. The 2006 $500 million credit facility provides that CIPS, CILCO and IP will agree to reserve future bonding capacity under their respective mortgage indentures in the following amounts: CIPS, prior to December 31, 2007 - $50 million, on and after December 31, 2007, but prior to December 31, 2008 - $100 million, on and after December 31, 2008 - $150 million; CILCO - $25 million; and IP - $100 million. As of September 30, 2007, the ratio of total indebtedness to total consolidated capitalization, calculated in accordance with the provisions of the $1.15 billion credit facility for Ameren, UE and Genco was 50%, 50% and 48%, respectively. The ratios for CIPS, CILCORP, CILCO, IP and AERG, calculated in accordance with the provisions of the 2007 $500 million credit facility and 2006 $500 million credit facility, were 53%, 59%, 46%, 46% and 39%, respectively. None of Ameren’s credit facilities or financing arrangements contain credit rating triggers that would cause an event of default or acceleration of repayment of outstanding balances. At September 30, 2007, the Ameren Companies were in compliance with their credit facility provisions and covenants. NOTE 4 – LONG-TERM DEBT AND EQUITY FINANCINGS Ameren Under DRPlus, pursuant to an effective SEC Form S-3 registration statement, and under our 401(k) plans, pursuant to effective SEC Form S-8 registration statements, Ameren issued a total of 0.5 million new shares of common stock valued at $23 million and 1.4 million new shares valued at$71 million in the three and nine months ended September 30, 2007, respectively. In February 2007, $100 million of Ameren’s 2002 5.70% notes matured and were retired. In May 2007, $250 million of Ameren’s senior notes related to its 2002 equity security units matured and were retired. UE In June 2007, UE issued, pursuant to an effective SEC Form S-3 shelf registration statement, $425 million of 6.40% senior secured notes due June 15, 2017, with interest payable semi-annually on June 15 and December 15 of each year, 39 beginning in December 2007. UE received net proceeds of $422 million, which were used to repay short-term debt. In connection with UE’s June 2007 issuance of $425 million of senior secured notes, UE agreed, for so long as those senior secured notes are outstanding, that it would not, prior to June 15, 2012, optionally redeem, purchase or otherwise retire in full its outstanding first mortgage bonds not subject to release provisions thus causing a first mortgage bond release date to occur. Such release date is the date at which the security provided by the pledge under UE’s first mortgage indenture would no longer be available to holders of any outstanding series of its senior secured notes and such indebtedness would become senior unsecured indebtedness ranking equally with any other outstanding senior unsecured indebtedness of UE.UE further agreed that the interest rate for these $425 million of senior secured notes will be subject to an increase of up to a maximum of 2.00% if such release date occurs between June 15, 2012 and June 15, 2017 (the maturity date of the $425 million senior secured notes) and Moody's or S&P downgrades the rating assigned to these senior secured notes below investment grade as a result of the occurrence of the release within 30 days of such release date (subject to extension if and for so long as the rating for such senior secured notes is under consideration for possible downgrade).Any interest rate increase on these senior secured notes will take effect on the first day of the interest period during which such rating downgrade requires an increase in the interest rate. CIPS See Note 5 – Credit Facilities and Liquidity in the Form 10-K regarding CIPS’ agreement under the 2007 $500 million credit facility and the 2006 $500 million credit facility to reserve future bonding capacity under its mortgage indenture. CILCORP In conjunction with Ameren’s acquisition of CILCORP, CILCORP’s long-term debt was recorded at fair value. Amortization related to these fair value adjustments was$1 million (2006 -$1 million) and $4 million (2006 - $4 million) for the three and nine months ended September 30, 2007, respectively, and was included as a reduction to interest expense in the Consolidated Statements of Income of Ameren and CILCORP. See Note 5 – Credit Facilities and Liquidity in the Form 10-K regarding CILCORP’s pledge of the common stock of CILCO as security for CILCORP’s obligations under the 2007 $500 million credit facility and the 2006 $500 million credit facility. CILCO In January 2007, $50 million of CILCO’s 7.50% first mortgage bonds matured and were retired. See Note 5 – Credit Facilities and Liquidity in the Form 10-K regarding CILCO’s agreement under the 2007$500 million credit facility and the 2006 $500 million credit facility to reserve future bonding capacity under its mortgage indenture. In July 2007, CILCO redeemed 11,000 shares of its 5.85% Class A preferred stock at a redemption price of $100 per share plus accrued and unpaid dividends. The redemption satisfied CILCO’s mandatory sinking fund redemption requirement for this series of preferred stock for 2007. IP In conjunction with Ameren’s acquisition of IP, IP’s long-term debt was recorded at fair value. Amortization related to these fair value adjustments was $3 million (2006 - $3 million) and $9 million (2006 - $10 million) for the three and nine months ended September 30, 2007, respectively, and was included as a reduction to interest expense in the Consolidated Statements of Income of Ameren and IP. See Note 5 – Credit Facilities and Liquidity in the Form 10-K regarding IP’s agreement under the 2007 $500 million credit facility and the 2006 $500 million credit facility to reserve future bonding capacity under its mortgage indenture. Indenture Provisions and Other Covenants The information below presents a summary of the Ameren Companies’ compliance with indenture provisions and other covenants. See Note 6 – Long-term Debt and Equity Financings in the Form 10-K, for a detailed description of those provisions. 40 UE’s, CIPS’, CILCO’s and IP’s indenture provisions and articles of incorporation include covenants and provisions related to the issuances of first mortgage bonds and preferred stock. The following table includes the required and actual earnings coverage ratios for interest charges and preferred dividends and bonds and preferred stock issuable based on the 12 months ended September 30, 2007, at an assumed interest and dividend rate of 7%. Required Interest Coverage Ratio(a)(b) Actual Interest Coverage Ratio Bonds Issuable(c)(d) Required Dividend Coverage Ratio(e) Actual Dividend Coverage Ratio Preferred Stock Issuable UE ≥2.0 4.2 $2,232 ≥2.5 49.2 1,584 CIPS ≥2.0 1.8 - ≥1.5 1.3 - CILCO ≥2.0(f) 11.0 84 ≥2.5 32.1 319(g) IP ≥2.0 1.8 - ≥1.5 1.1 - (a) Coverage required on the annual interest charges on mortgage bonds outstanding and to be issued. (b) Coverage is not required in certain cases when additional mortgage bonds are issued on the basis of retired bonds. (c) Amount of bonds issuable based on either meeting required coverage ratios or unfunded property additions, whichever is more restrictive. In addition to these tests, UE, CIPS, CILCO and IP have the ability to issue bonds based upon retired bond capacity of $16 million, $3 million, $175 million, and$914 million, respectively, for which no earnings coverage test is required. (d) Amounts are net of future bonding capacity restrictions agreed to by CIPS, CILCO and IP under the 2007 $500 million credit facility and the 2006$500 million credit facility entered into by these companies. See Note 3 – Credit Facilities and Liquidity for further discussion. (e) Coverage required on the annual interest charges on all long-term debt (CIPS-only) and the annual dividend on preferred stock outstanding and to be issued, as required in the respective company’s articles of incorporation. For CILCO, this ratio must be met for a period of 12 consecutive calendar months within the 15 months immediately preceding the issuance. (f) In lieu of meeting the interest coverage ratio requirement, CILCO may attempt to meet an earnings requirement of at least 12% of the principal amount of all mortgage bonds outstanding and to be issued. For the three and nine months ended September 30, 2007, CILCO had earnings equivalent to at least 38% of the principal amount of all mortgage bonds outstanding. (g) See Note 3 – Credit Facilities and Liquidity for a discussion regarding a restriction on the issuance of preferred stock by CILCO under the 2007$500 million credit facility and the 2006 $500 million credit facility. UE’s mortgage indenture contains certain provisions that restrict the amount of common dividends that can be paid by UE. Under this mortgage indenture, $31 million of retained earnings was restricted against payment of common dividends, except those dividends payable in common stock, which left $1.8 billion of free and unrestricted retained earnings at September 30, 2007. Genco’s and CILCORP’s indentures include provisions that require the companies to maintain certain debt service coverage and debt-to-capital ratios in order for the companies to pay dividends, to make certain principal or interest payments, to make certain loans to affiliates, or to incur additional indebtedness. The following table summarizes these ratios for the 12 months ended September 30, 2007: Required Interest Coverage Ratio Actual Interest Coverage Ratio Required Debt–to- Capital Ratio Actual Debt–to- Capital Ratio Genco (a) ≥1.75(b) 6.3 ≤60% 44% CILCORP(c) ≥2.2 3.0 ≤67% 27% (a) Interest coverage ratio relates to covenants regarding certain dividend, principal and interest payments on certain subordinated intercompany borrowings. The debt-to-capital ratio relates to a debt incurrence covenant, which requires an interest coverage ratio of 2.5 for the most recently ended four fiscal quarters. (b) Ratio excludes amounts payable under Genco’s intercompany note to CIPS and must be met for both the prior four fiscal quarters and for the four succeeding six-month periods. (c) CILCORP must maintain the required interest coverage ratio and debt-to-capital ratio in order to make any payment of dividends or intercompany loans to affiliates other than to its direct or indirect subsidiaries. Genco’s ratio restrictions under its indenture may be disregarded if both Moody’s and S&P reaffirm the ratings of Genco in place at the time of the debt incurrence after considering the additional indebtedness. In the event CILCORP is not in compliance with these restrictions, CILCORP may make payments of dividends or intercompany loans if its senior long-term debt rating is at least BB+ from S&P, Baa2 from Moody’s, and BBB from Fitch. At September 30, 2007, CILCORP’s senior long-term debt ratings from S&P, Moody’s and Fitch were B+, Ba2, and BB+, respectively. The common stock of CILCO is pledged as security to the holders of CILCORP’s senior notes and bonds and credit facility obligations. In order for the Ameren Companies to issue securities in the future, they will have to comply with any applicable tests in effect at the time of any such issuances. Off-Balance-Sheet Arrangements At September 30, 2007, none of the Ameren Companies had any off-balance-sheet financing arrangements, other than operating leases entered into in the ordinary course of business. None of the Ameren Companies expect to engage in any significant off-balance-sheet financing arrangements in the near future. 41 NOTE 5 – OTHER INCOME AND EXPENSES The following table presents Other Income and Expenses for each of the Ameren Companies for the three and nine months ended September 30, 2007 and 2006: Three Months Nine Months 2007 2006 2007 2006 Ameren:(a) Miscellaneous income: Interest and dividend income $ 16 $ 9 $ 41 $ 21 Allowance for equity funds used during construction 2 1 2 2 Other 2 2 11 6 Total miscellaneous income $ 20 $ 12 $ 54 $ 29 Miscellaneous expense: Other $ (6 ) $ (3 ) $ (10 ) $ (4 ) Total miscellaneous expense $ (6 ) $ (3 ) $ (10 ) $ (4 ) UE: Miscellaneous income: Interest and dividend income $ 8 $ 7 $ 24 $ 18 Allowance for equity funds used during construction 1 1 1 1 Other - 1 3 3 Total miscellaneous income $ 9 $ 9 $ 28 $ 22 Miscellaneous expense: Other $ (5 ) $ (3 ) $ (9 ) $ (7 ) Total miscellaneous expense $ (5 ) $ (3 ) $ (9 ) $ (7 ) CIPS: Miscellaneous income: Interest and dividend income $ 4 $ 4 $ 12 $ 12 Other 1 - 1 1 Total miscellaneous income $ 5 $ 4 $ 13 $ 13 Miscellaneous expense: Other $ (1 ) $ - $ (2 ) $ (1 ) Total miscellaneous expense $ (1 ) $ - $ (2 ) $ (1 ) Genco: Miscellaneous income: Other $ - $ - $ 1 $ - Total miscellaneous income $ - $ - $ 1 $ - CILCORP: Miscellaneous income: Interest and dividend income $ 1 $ - $ 3 $ 1 Other 1 - 1 - Total miscellaneous income $ 2 $ - $ 4 $ 1 Miscellaneous expense: Other $ (2 ) $ (2 ) $ (5 ) $ (4 ) Total miscellaneous expense $ (2 ) $ (2 ) $ (5 ) $ (4 ) CILCO: Miscellaneous income: Interest and dividend income $ 1 $ - $ 3 $ - Other 1 - 1 - Total miscellaneous income $ 2 $ - $ 4 $ - Miscellaneous expense: Other $ (2 ) $ (2 ) $ (5 ) $ (4 ) Total miscellaneous expense $ (2 ) $ (2 ) $ (5 ) $ (4 ) IP: Miscellaneous income: Interest and dividend income $ 2 $ 1 $ 5 $ 2 Other 2 1 4 2 Total miscellaneous income $ 4 $ 2 $ 9 $ 4 Miscellaneous expense: Other $ (2 ) $ (1 ) $ (3 ) $ (3 ) Total miscellaneous expense $ (2 ) $ (1 ) $ (3 ) $ (3 ) (a) Includes amounts for Ameren registrant and nonregistrant subsidiaries and intercompany eliminations. 42 NOTE 6 – DERIVATIVE FINANCIAL INSTRUMENTS The following table presents the pretax net gain (loss) for the three and nine months ended September 30, 2007 and 2006, of power hedges included in Operating Revenues – Electric. This pretax net gain (loss) represents the impact of discontinued cash flow hedges, the ineffective portion of cash flow hedges, and the reversal of amounts previously recorded in OCI due to transactions being delivered or settled: Three Months Nine Months Gains (Losses) 2007 2006 2007 2006 Ameren $ 22 $ 2 $ 35 $ - UE 2 2 - 5 Genco - 1 - 2 IP - (1 ) - (7 ) The following table presents the carrying value of all derivative instruments and the amount of pretax net gains (losses) on derivative instruments in Accumulated OCI for cash flow hedges as of September 30, 2007: Ameren(a) UE CIPS Genco CILCORP/ CILCO IP Derivative instruments carrying value: Other current assets $ 52 $ 11 $ 1 $ - $ 3 $ 1 Other assets 24 - 2 - 3 3 Other current liabilities 9 2 1 2 1 1 Regulatory liabilities 25 - 6 - 5 19 Other deferred credits and liabilities 4 - Gains (losses) deferred in Accumulated OCI: Power forwards(b) 54 12 - Interest rate swaps(c) 3 - - 3 - - Gas swaps and futures contracts(d) 1 - - - 2 - SO2 futures contracts (1 ) - - (1 ) - - (a) Includes amounts for Ameren registrant and nonregistrant subsidiaries and intercompany eliminations. (b) Represents the mark-to-market value for the hedged portion of electricity price exposure for periods of up to four years, including $43 million over the next year. (c) Represents a gain associated with interest rate swaps at Genco that were a partial hedge of the interest rate on debt issued in June 2002. The swaps cover the first 10 years of debt that has a 30-year maturity and the gain in OCI is amortized over a 10-year period that began in June 2002. (d) Represents gains associated with natural gas swaps and futures contracts. The swaps are a partial hedge of our natural gas requirements throughMarch 2011. As part of the Illinois electric settlement agreement, the Ameren Illinois Utilities entered into financial contracts with Marketing Company. These financial contracts are derivative instruments being accounted for as cash flow hedges at the Ameren Illinois Utilities and Marketing Company. Consequently, the Ameren Illinois Utilities and Marketing Company record the fair value of the contracts on their respective balance sheets and the changes to the fair value in regulatory assets or liabilities for the Ameren Illinois Utilities and OCI at Marketing Company. In Ameren's consolidated financial statements, all financial statement effects of the swap are eliminated. See Note 2 - Rate and Regulatory Matters for additional information on these financial contracts. Other Derivatives The following table presents the net change in market value for the three and nine months ended September 30, 2007 and 2006, of option and swap transactions used to manage our positions in SO2 allowances, coal, heating oil, and nonhedge power and gas trading activity. Certain of these transactions are treated as nonhedge transactions under SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities,” as amended. The net change in the market value of SO2, coal and heating oil options and swaps is recorded as Operating Expenses – Fuel. The nonhedge power and gas swaps are recorded in Operating Revenues – Electric and Operating Revenues –
